

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (“Agreement”) is entered into and effective
as of June 16, 2010 (“Effective Date”), by and among ZBB Energy Corporation, a
Wisconsin corporation (“Company”), and Socius CG II, Ltd., a Bermuda exempted
company (including its designees, successors and assigns, “Investor”).
 
RECITALS
 
A.           The parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue to Investor, and Investor
shall purchase from the Company, from time to time as provided herein, up to
$10,000,000.00 of Debentures and/or Preferred Shares;
 
B.           Because the Company is not currently authorized to issue any shares
of preferred stock, Investor will initially be issued convertible redeemable
subordinated debentures, which will be automatically converted into Series A
Preferred Stock as soon as authorized; and
 
B.           The offer and sale of certain of the Securities provided for herein
are being made without registration under the Act, in reliance upon the
provisions of Section 4(2) of the Act, Regulation D promulgated under the Act,
and such other exemptions from the registration requirements of the Act as may
be available with respect to any or all of the purchases of such Securities to
be made hereunder.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises, the mutual provisions of this
Agreement, and other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Company and Investor agree as follows:
 
ARTICLE 1
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement:  (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this ARTICLE 1:
 
“Act” means the Securities Act of 1933, as amended.
 
“Additional Investment Right” has the meaning set forth in Section 2.3(c)(ii).
 
“Additional Investment Right Exercise Notice” means a notice issued under this
Agreement, in substantially the form attached hereto as Exhibit A-2, to purchase
Investment Right Shares.
 
 
1

--------------------------------------------------------------------------------

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor, will be deemed to be an Affiliate.
 
“Agreement” means this Securities Purchase Agreement including the exhibits,
appendices, and schedules hereto.
 
“Bloomberg” means Bloomberg Financial Markets.
 
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Wisconsin, substantially in the form attached
hereto as Exhibit B.
 
“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.
 
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
 
“Closing Bid Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed, traded or quoted as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Bid Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and Investor.  If the Company and
Investor are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 6.7.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
“Commitment Closing” has the meaning set forth in Section 2.2(a).
 
“Commitment Fee” means a non-refundable fee of  payable by the Company to
Investor in consideration of Investor’s commitment to fund the investment
contemplated by this Agreement.  The amount of the Commitment Fee shall be
$588,235 if the Commitment Fee is payable with Commitment Fee Shares or $500,000
if the Commitment Fee is payable in cash.  The Commitment Fee is earned in full
on the Effective Date and is payable pursuant to Section 2.2(b) hereof.  The
Commitment Fee shall be payable in full as follows: (i) 50% on the first Tranche
Closing Date, at the Company’s option in cash by offset from the proceeds of the
first Tranche or Commitment Fee Shares valued at the Commitment Fee Share Price,
and (ii) 50% on the second Tranche Closing Date, at the Company’s option in cash
by offset from the proceeds of the second Tranche or Commitment Fee Shares
valued at the Commitment Fee Share Price; provided however that if not sooner
paid in full in accordance with the foregoing, then on the six-month anniversary
of the Effective Date, any remaining balance due shall be paid in Commitment Fee
Shares valued at the Commitment Fee Share Price.
 
2

--------------------------------------------------------------------------------


 
 “Commitment Fee Share Price” means the higher of (1) the Closing Bid Price of
the Common Stock on the date the Commitment Fee becomes payable, or (2) the book
value of a share of Common Stock on such date.
 
“Commitment Fee Shares” means any shares of Common Stock issued to Investor in
payment of the Commitment Fee.
 
 “Common Shares” includes the Commitment Fee Shares,  the Investment Right
Shares and the Warrant Shares.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock is changed or any share capital resulting from a
reclassification of such Common Stock.
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Conversion Notice” means a notice of conversion of the Debentures delivered by
the Company to Investor pursuant to this Agreement and the applicable
Debentures.
 
“Conversion Shares” means the Preferred Shares issuable upon conversion of the
Debentures.
 
“Convertible Securities” means any stock or securities (other than options)
directly or indirectly convertible into, or exercisable or exchangeable for,
shares of Common Stock.
 
“Debentures” means the 10% Redeemable Subordinated Debentures to be issued to
Investor pursuant to this Agreement, in the form attached hereto as Exhibit A-4.
 
 “Delisting Event” means any time during the term of this Agreement that the
Common Stock is not listed on, and actively and/or regularly trading or quoted
on, a Trading Market, or is suspended or delisted with respect to the trading of
the shares of Common Stock on a Trading Market.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference and
includes any updates or amendments thereto made upon any Closing.  The
Disclosure Schedules shall contain no material non-public information.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
3

--------------------------------------------------------------------------------


 
“DWAC Shares” means, except as expressly stated otherwise herein, all Common
Shares or other shares of Common Stock issued or issuable to Investor or any
Affiliate of Investor, or any successor or assign of Investor or any Affiliate
of Investor, pursuant to any of the Transaction Documents, including without
limitation any Investment Right Shares and Warrant Shares, all of which shall be
(a) issued in electronic form, (b) freely tradable and without restriction on
resale, and (c) timely credited by Company to the specified Deposit/Withdrawal
at Custodian (DWAC) account with DTC under its Fast Automated Securities
Transfer (FAST) Program or any similar program hereafter adopted by DTC
performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in substantially
the form attached hereto as Exhibit C.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Delivery Documents” has the meaning set forth in the Warrant.
 
“Fundamental Transaction” means and shall be deemed to have occurred upon the
occurrence of any of the following events:
 
(i)           a consolidation, merger or other business combination or event or
transaction, following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”); or
 
(ii)          the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
 
(iii)         a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock that is accepted by more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock (a)
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer or
(b) held by Investor or an Affiliate of Investor).
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business); (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $250,000 due under leases
required to be capitalized in accordance with GAAP.
 
“Investment Right Exercise Documents” has the meaning set forth in Section
2.3(f)(ii)(B).
 
4

--------------------------------------------------------------------------------


 
“Investment Right Shares” has the meaning set forth in Section 2.3(c)(ii).
 
“Issuance Date” means, with respect to any Debentures or shares of Preferred
Stock, the date that the Company issues such Debentures or shares of Preferred
Stock as applicable.
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s officers, directors and beneficial owners of
10% or more of the Common Stock, precluding each such Person from participating
in any sale of the Common Stock from any Tranche Notice Date through the
applicable Tranche Closing Date.
 
“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, or (iii) the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
 
“Material Agreement” means (i) any material loan agreement, financing agreement,
equity investment agreement or securities instrument to which the Company is a
party, (ii) any agreement or instrument to which the Company and Investor or any
Affiliate of Investor are parties, and (iii) any other material agreement
listed, or required to be listed, on any of Company’s reports filed or required
to be filed with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
 
“Maximum Placement” means $10,000,000.00.
 
“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.
 
 “Officer’s Closing Certificate” means a certificate in substantially the form
attached as Exhibit F-2, executed by an authorized officer of the Company.
 
“Opinion” means an opinion from the Company’s independent legal counsel, in
substantially the form attached as Exhibit E or in such other form agreed upon
by the parties, to be delivered in connection with the Commitment Closing and
any Tranche Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means the shares of Series A Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement upon conversion of the Debentures.
 
5

--------------------------------------------------------------------------------


 
“Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Act) related to the offer and sale of any Common Shares,
including without limitation any prospectus or prospectus supplement contained
within the Registration Statement.
 
“Registration Statement” means a valid, current and effective registration
statement registering for sale the shares of Common Stock to be issued as
Warrant Shares, Investment Right Shares, and Commitment Fee Shares hereunder,
which may in the Company’s discretion include the Company’s registration
statement on Form S-1, File No. 166935, filed with the SEC on May 19, 2010, and
except where the context otherwise requires, means any such registration
statement, as amended, including without limitation (x) all documents filed as a
part thereof or incorporated by reference therein, and (y) any information
contained or incorporated by reference in a Prospectus filed with the SEC in
connection with such Registration Statement, to the extent such information is
deemed under the Act to be part of such Registration Statement.
 
“Regulation D” means Regulation D promulgated under the Act.
 
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by the Company prior to issuing the
Securities pursuant to any applicable rules of the Trading Market.
 
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
 
“Rule 144 Eligible” means eligible for immediate resale under Rule 144 without
limitation on the amount of securities sold under Rule 144(e) and without
requiring discharge by payment in full of any promissory notes given to the
Company prior to the sale of the securities under Rule 144(d)(2)(iii).
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” includes all reports required to be filed by the Company under the
Act and/or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such material) and for the period in
which this Agreement is in effect.
 
 “Secretary’s Certificate” means a certificate in substantially the form
attached as Exhibit F-1, executed by the duly appointed secretary of the
Company.
 
“Securities” includes the Common Shares, the Conversion Shares, the Debentures,
the Investment Right Shares, the Preferred Shares, the Warrant, and the Warrant
Shares issuable pursuant to this Agreement.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
6

--------------------------------------------------------------------------------


 
“Termination” has the meaning set forth in Section 3.1.
 
“Termination Date” means the earlier of (i) the date that is the two-year
anniversary of the Effective Date, or (ii) the Tranche Closing Date on which the
sum of the aggregate Tranche Purchase Price for all Tranche Shares equals the
Maximum Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
 
“Tranche” has the meaning set forth in Section 2.3(a).
 
“Tranche Amount” means the amount of any individual purchase of Debentures or
Preferred Shares under this Agreement, as specified by the Company, and shall
not exceed the Maximum Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f)(iv).
 
“Tranche Closing Date” has the meaning set forth in Section 2.3(f)(i).
 
“Tranche Notice” has the meaning set forth in Section 2.3(b).
 
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Debenture or Preferred Share.  The
Company may not issue fractional Debentures or Preferred Shares.
 
“Tranche Shares” means the Debentures or Preferred Shares that are purchased by
Investor pursuant to a Tranche.  For the Maximum Placement, the Company shall
issue 1000 Debentures or Preferred Shares to Investor.
 
“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits, appendices, and schedules hereto and
thereto.
 
“Transfer Agent” means Computershare or any successor transfer agent for the
Common Stock.
 
7

--------------------------------------------------------------------------------


 
“Use of Proceeds Certificate” means a certificate, in substantially the form
attached as Exhibit F-3, executed by an authorized officer of the Company,
setting forth how the Tranche Purchase Price will be applied by the Company.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
“Warrant” means the warrant issuable under this Agreement, in the form attached
hereto as Exhibit A-1, to purchase shares of Common Stock with an aggregate
exercise price equal to 35.0% of the Maximum Placement (subject to adjustment as
set forth therein).
 
ARTICLE 2
PURCHASE AND SALE
 
2.1           Agreement to Purchase.  Subject to the terms and conditions herein
and the satisfaction of the conditions to closing set forth in this ARTICLE 2:
 
(a)          Investor hereby agrees to purchase such amounts of Debentures or
Preferred Shares as the Company may, in its sole and absolute discretion, from
time to time elect to issue and sell to Investor according to one or more
Tranches pursuant to Section 2.3 below; and
 
(b)          The Company agrees to pay the Commitment Fee and to issue the
Debentures, the Preferred Shares, the Warrant and the Common Shares to Investor
as provided herein.
 
2.2           Investment Commitment
 
(a)          Investment Commitment. The closing of this Agreement (the
“Commitment Closing”) shall be deemed to occur when this Agreement has been duly
executed by both Investor and the Company, and the other Conditions to the
Commitment Closing set forth in Section 2.2(b) and Section 2.2(c) have been met.
 
(b)          Commitment Fee Shares.
 
(i)           As a condition to the Commitment Closing, on or prior to the
Effective Date the Company shall issue to Investor or its designee, as an
estimate of the maximum number of Commitment Fee Shares to which Investor may be
or become entitled under this Agreement, 1,633,986 Commitment Fee Shares
(representing an estimate of the final number of Commitment Fee Shares that may
become payable to Investor hereunder).  The Commitment Fee Shares shall be
evidenced by a stock certificate titled in the name of Investor or its designee
and delivered to the Company’s legal counsel to hold in trust for Investor.  The
stock certificate shall bear a legend substantially in the form set forth in
Section 5.1(b) hereof and, at the Company’s option, an additional legend
indicating that such shares are subject to the contractual restrictions set
forth in this Agreement.
 
8

--------------------------------------------------------------------------------


 
(ii)          If the Commitment Fee is paid in cash when due, the certificate
for the Commitment Fee Shares issued pursuant to Section 2.2(b)(i) shall be
returned to the Company by its legal counsel and cancelled.
 
(iii)         If for any reason whatsoever the Commitment Fee or any part
thereof is not paid when due as set forth in the definition of “Commitment Fee”
in ARTICLE 1 hereof, then the certificate evidencing the Commitment Fee Shares
issued to Investor pursuant to Section 2.2(b)(i) shall be delivered to Investor
in payment of the unpaid portion of the Commitment Fee.  If necessary to make
the aggregate number of shares delivered equal to the total Commitment Fee
payable divided by the then-applicable Commitment Share Price, on the date the
Commitment Fee is first payable, the Company shall deliver to Investor either
(A) if more Commitment Fee Shares are required, DWAC Shares (or, if the Company
is not then DWAC eligible, a second legend-free certificate) for the balance of
the required shares, or (B) if less Commitment Fee Shares are required, DWAC
Shares (or, if the Company is not then DWAC eligible, a legend-free replacement
certificate) for the total required number of shares and, in such case, the
original certificate shall be returned to the Company for cancellation.
 
(iv)         Unless the Company has a valid and effective
Registration  Statement permitting the lawful resale of all previously issued
and issuable Commitment Fee Shares and all required Commitment Fee Shares have
been previously delivered to Investor pursuant to clause (iii) above, then on
the date that any of the Commitment Fee Shares first become Rule 144 Eligible,
the Company shall take all steps necessary to have all legends removed from the
certificate(s) evidencing such Commitment Fee Shares, including without
limitation causing the Company’s legal counsel to issue at the Company’s sole
cost and expense any requested opinions to the Transfer Agent, and such
Commitment Fee Shares shall be delivered to Investor or its designee on the date
that the Commitment  Fee is payable pursuant to clause (iii) above as follows:
(A) as DWAC shares, if the Company is then DWAC eligible, or (B) if the Company
is not then DWAC eligible, in original certificated form bearing no restrictive
legend.
 
(v)           A number of shares of Common Stock equal to at least the number of
Commitment Fee Shares set forth in Section 2.2(b)(i) shall be included in the
Registration Statement for potential use in satisfaction of the Commitment Fee.
In the event that such number of shares is or becomes insufficient to satisfy
the obligation to pay the Commitment Fee in full, the Company shall promptly
amend or supplement the Registration Statement to include more shares
thereunder, with such amendment or supplement filed sufficiently in advance of
the date the Commitment Fee first becomes payable so as to ensure that
registered shares are available on such date.
 
(vi)         Prior to the date that Investor is entitled to receive the
Commitment Fee Shares, neither Investor nor the Company shall be entitled to
sell, pledge, assign, or otherwise transfer any of the Commitment Fee Shares
represented by the certificate provided for in Section 2.2(b)(i), nor shall
Investor be entitled to vote such shares.
 
9

--------------------------------------------------------------------------------


 
(c)          Conditions to Investment Commitment. As a condition precedent to
the Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
 
(i)           the following documents shall have been delivered to
Investor:  (A) this Agreement (including the Disclosure Schedules), executed by
the Company; (B) the Secretary’s Certificate, certifying as to and attaching
true, correct, and complete copies of: (x) the resolutions of the Company’s
board of directors authorizing this Agreement and the Transaction Documents and
the transactions contemplated hereby and thereby, (y) the Articles of
Incorporation of the Company, as amended to date, and (z) the Bylaws of the
Company, as amended to date; (C) the Opinion; and (D) a copy of (1) the
Company’s press release (if any) announcing the transactions contemplated by
this Agreement; and (2) a copy of the Company’s Current Report on Form 8-K, as
filed with the SEC, describing the transaction contemplated by, and attaching a
complete copy of, the Transaction Documents;
 
(ii)          other than for losses incurred in the ordinary course of business,
there has not been any Material Adverse Effect on the Company since the date of
the last SEC Report filed by the Company, including but not limited to incurring
material liabilities;
 
(iii)         the representations and warranties of the Company in this
Agreement shall be true and correct in all material respects and the Company
shall have delivered an Officer’s Closing Certificate to such effect to
Investor, dated as of the Effective Date and signed by an authorized officer of
the Company;
 
(iv)         the Warrant to purchase shares of Common Stock with an aggregate
exercise price equal to 35.0% of the Maximum Placement (subject to adjustment as
set forth therein) shall have been delivered to Investor;
 
(v)           the Company shall have issued, and delivered to its legal counsel
to be held in trust, the stock certificate for the Commitment Fee Shares; and
 
(vi)         any Required Approval has been obtained.
 
(d)          Investor’s Obligation to Purchase. Subject to the prior
satisfaction of all conditions set forth in this Agreement, following Investor’s
receipt of a validly delivered Tranche Notice, Investor shall be required to
purchase from the Company a number of Tranche Shares equal to the permitted
Tranche Share Amount, in the manner described below.
 
2.3           Tranches to Investor
 
(a)          Procedure to Elect a Tranche. Subject to the Maximum Tranche
Amount, the Maximum Placement and the other conditions and limitations set forth
in this Agreement, at any time beginning on the effective date of the
Registration Statement, the Company may, in its sole and absolute discretion,
elect to exercise one or more individual purchases by Investor of Debentures, or
if Preferred Stock is authorized, of Preferred Shares under this Agreement (each
a “Tranche”) according to the following procedure.
 
10

--------------------------------------------------------------------------------


 
(b)          Delivery of Tranche Notice.  The Company shall deliver an
irrevocable written notice (the “Tranche Notice”), in the form attached hereto
as Exhibit G, to Investor stating that the Company shall exercise a Tranche and
stating the amount of the Debenture or the number of Preferred Shares which the
Company will sell to Investor at the Tranche Share Price, and the aggregate
purchase price for such Tranche (the “Tranche Purchase Price”).  A Tranche
Notice delivered by the Company to Investor by 4:00 p.m. Eastern time on any
Trading Day shall be deemed delivered on the same day.  A Tranche Notice
delivered by the Company to Investor after 4:00 p.m. Eastern time on any Trading
Day, or at any time on a non-Trading Day, shall be deemed delivered on the next
Trading Day.  The date that the Tranche Notice is deemed delivered is the
“Tranche Notice Date”.  Each Tranche Notice shall be delivered via facsimile or
electronic mail, with confirming copy by overnight carrier, in each case to the
address set forth in Section 6.2.  Except for the first Tranche Closing, the
Company may not give a Tranche Notice unless the Tranche Closing for the prior
Tranche has occurred or has been cancelled by the Investor pursuant to Section
2.3(g).
 
(c)          Warrant; Additional Investment Right.
 
(i)           Warrant.  On each Tranche Notice Date, that portion of the Warrant
equal to 35% of the Tranche Amount shall vest and become exercisable, and such
vested portion may be exercised at any time on or after such Tranche Notice
Date; provided that any unexercised portion of the Warrant that vests and
becomes exercisable with respect to a Tranche that is cancelled by the Investor
pursuant to Section 2.3(g) shall thereafter no longer be exercisable under any
circumstances.  Any portion of the Warrant that becomes exercisable in
connection with delivery of the Tranche Notice and is exercised by Investor in
accordance with Section 1.1 of the Warrant shall be deemed exercised (A) on the
applicable Tranche Notice Date, if the Company receives the Exercise Delivery
Documents from Investor by 6:30 p.m. Eastern time on the Tranche Notice Date, or
(B) on the next Trading Day, if the Company receives the Exercise Delivery
Documents from Investor after 6:30 p.m. Eastern Time on the applicable Tranche
Notice Date or on any subsequent date.  In no event shall the Company be
permitted to deliver a Tranche Notice if the number of registered shares
underlying the Warrant is insufficient to cover the portion of the Warrant that
shall vest and become exercisable in connection with such Tranche Notice.
 
(ii)          Additional Investment Right.   On each Tranche Notice Date and for
a period of thirty (30) calendar days thereafter, Investor shall have the right
(an “Additional Investment Right”), exercisable at the sole option of Investor,
for Investor or its designee to purchase up to that number of shares of Common
Stock (the “Investment Right Shares”) equal in dollar amount to 100% of the
Tranche Amount set forth in the applicable Tranche Notice, at a per-share price
equal to the Closing Bid Price on the Trading Day immediately preceding the
Tranche Notice Date; provided that any unexercised portion of the Additional
Investment Right with respect to a Tranche that is cancelled by the Investor
pursuant to Section 2.3(g) shall thereafter no longer be exercisable under any
circumstances.  Investor may exercise such Additional Investment Right by
delivering to the Company an executed Additional Investment Right Exercise
Notice, in the form attached hereto as Exhibit A-2, and by paying for the shares
in cash, or through the issuance of a recourse note in the form attached hereto
as Exhibit A-3, which shall mature in four years, so long as there is no Event
of Default and all of the Debentures and the Preferred Stock has been redeemed,
and shall accrue interest annually at 2%. In the event that Investor elects to
issue a note, it shall be secured by freely tradable securities owned by
Investor that have a value at least equal to the amount of the note.  In no
event shall the Company be permitted to deliver a Tranche Notice if the number
of registered shares is insufficient to cover the shares underlying the
Additional Investment Right that is exercisable in connection with such Tranche
Notice.
 
11

--------------------------------------------------------------------------------


 
(iii)         Exercise Limitation.  At no time may Investor exercise the Warrant
or the Additional Investment Right if the number of Warrant Shares or Additional
Investment Right Shares to be received pursuant to such exercise, aggregated
with all other shares of Common Stock and other voting securities then owned or
deemed beneficially owned by Investor and its Affiliates, would result in
Investor and its Affiliates owning or being deemed the beneficial owner of more
than 9.99% of all of such Common Stock and other voting securities as would be
outstanding on the date of exercise, with such ownership percentage determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(d)          Conditions Precedent to Right to Deliver a Tranche Notice.  The
right of the Company to deliver a Tranche Notice is subject to the satisfaction,
on the date of delivery of such Tranche Notice, of each of the following
conditions:
 
(i)           the Common Stock shall be listed for and currently trading or
quoted on the Trading Market
 
(ii)          the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as if made on
such date (provided, however, that any information disclosed by the Company in a
filing with the SEC prior to the Tranche Notice Date shall be deemed to update
the Disclosure Schedules and modify the representations and warranties), and the
Company shall deliver to Investor an Officer’s Closing Certificate , signed by
an authorized officer of the Company, certifying as to the foregoing;
 
(iii)        other than losses incurred in the ordinary course of business,
there has been no Material Adverse Effect on the Company since the Commitment
Closing;
 
(iv)         following any applicable notice and opportunity to cure, the
Company is not, and will not be as a result of the applicable Tranche, in
default of this Agreement, any other agreement between the Company and Investor
or any Affiliate of Investor, or any other Material Agreement, and the Company
shall deliver to Investor an Officer’s Closing Certificate, signed by an
authorized officer of the Company, certifying as to the foregoing;
 
(v)           there is not then in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated in this Agreement or
any other Transaction Document, or requiring any consent or approval which shall
not have been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement or any other Transaction
Document; no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or adopted by any court
or governmental authority of competent jurisdiction that prohibits the
transactions contemplated by this Agreement or any other Transaction Document;
and no actions, suits or proceedings shall be in progress, pending or, to the
Company’s knowledge threatened, by any Person (other than Investor or any
Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;
 
12

--------------------------------------------------------------------------------


 
(vi)          all Common Shares shall have been timely delivered at the times
provided for in this Agreement, including all Warrant Shares issuable pursuant
to any Exercise Notice delivered to the Company prior to the Tranche Notice
Date, all Investment Right Shares issuable pursuant to any Additional Investment
Right Exercise Notice delivered to Company prior to the Tranche Notice Date, and
all Conversion Shares issuable upon authorization of the Preferred Shares;
 
(vii)        for any Tranche Notice delivered after the earliest of (A) the
six-month anniversary of the Effective Date, or (B) the date the Registration
Statement is declared effective, all previously-issued and issuable Warrant
Shares, Commitment Fee Shares, and Investment Right Shares (X) are DWAC Shares,
are DTC eligible, and can be immediately converted into electronic form without
restriction on resale, or (Y) if the Company is not then DWAC eligible, have
been issued to Investor in original certificated form bearing no restrictive
legend and have been previously converted into electronic form without
restriction on resale;
 
(viii)       the Common Stock shall not be listed or quoted on the Pink Sheets;
 
(ix)         the Company has a current, valid and effective Registration
Statement permitting the lawful resale of all previously-issued and issuable
Common Shares (including without limitation all Warrant Shares issuable upon
exercise of the Warrant delivered in connection with such Tranche and any
previous Tranche, all Investment Right Shares issuable upon exercise of any
Additional Investment Right Exercise Notice delivered in connection with such
Tranche, and any Commitment Fee Shares);
 
(x)           the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance as may be required to fulfill its obligations
pursuant to the Transaction Documents and any other outstanding agreements
between the Company and Investor and any Affiliate of Investor, including
without limitation all Warrant Shares issuable upon exercise of the Warrant
issued in connection with such Tranche and any previous Tranche, and all
Investment Right Shares issuable upon exercise of any Additional Investment
Right Exercise Notice delivered in connection with such Tranche and any previous
Tranche;
 
(xi)         the Company has provided notice of its delivery of the Tranche
Notice to all signatories of a Lock-Up Agreement as required under the Lock-Up
Agreement;
 
(xii)        the aggregate number of Warrant Shares and Investment Right Shares
issuable upon exercise of the Warrant and Additional Investment Right,
respectively, that are issuable on the Tranche Notice Date, when aggregated with
all other shares of Common Stock then owned or deemed beneficially owned by
Investor and its Affiliates including without limitation Warrant Shares,
Investment Right Shares and Commitment Fee Shares (whether acquired in
connection with the transactions contemplated by the Transaction Documents or
otherwise), would not result in Investor owning or being deemed to beneficially
own more than 9.99% of all Common Stock outstanding on the Tranche Notice Date,
with such ownership percentage determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder;
 
13

--------------------------------------------------------------------------------


 
(xiii)       the Warrant Shares issuable upon exercise of the portion of the
Warrant that vests on the Tranche Notice Date and the Investment Right Shares
issuable upon exercise of the Additional Investment Right that vests on the
Tranche Notice Date have an exercise price per share equal to no less than the
book value per share of the Common Stock on the Tranche Notice Date; and
 
(xiv)        for all Tranche Notices delivered after the date that the
Commitment Fee first becomes payable, Investor shall have previously received
the Commitment Fee in full.
 
(e)          Documents to be Delivered at Tranche Closing. The Closing of any
Tranche and Investor’s obligations hereunder shall additionally be conditioned
upon the delivery to Investor of each of the following (the “Required Tranche
Documents”) on or before the applicable Tranche Closing Date:
 
(i)           a number of Debentures or Preferred Shares equal to the Tranche
Purchase Price divided by the Tranche Share Price shall have been delivered to
Investor or an account specified by Investor for the Tranche Shares;
 
(ii)          the following executed documents:  the Opinion and the Officer’s
Closing Certificate, each dated as of the Tranche Closing Date, and the Lock-Up
Agreements;
 
(iii)         a Use of Proceeds Certificate, signed by an authorized officer of
the Company, setting forth how the Tranche Purchase Price will be applied by the
Company;
 
(iv)         all Warrant Shares shall have been timely delivered in accordance
with any Exercise Notice delivered to the Company prior to the Tranche Closing
Date;
 
(v)           all Investment Right Shares due on or prior to the Tranche Closing
Date shall have been timely delivered in accordance with any Additional
Investment Right Exercise Notice delivered to the Company prior to the Tranche
Closing Date;
 
(vi)         all documents, instruments and other writings required to be
delivered by the Company to Investor on or before the Tranche Closing Date
pursuant to any provision of this Agreement or in order to implement and effect
the transactions contemplated herein; and
 
(vii)        payment of the reasonable fees and costs of Investor’s counsel
incurred as of the Tranche Closing Date in connection with this Agreement, the
other Transaction Documents, and the transactions contemplated hereby and
thereby (less any payments previously received from the Company), by offset
against the Tranche Amount or by wire transfer of immediately available funds.
 
14

--------------------------------------------------------------------------------


 
(f)          Mechanics of Tranche Closing.  
 
(i)           Each of the Company and Investor shall deliver all documents,
instruments and writings required to be delivered by either of them pursuant to
Section 2.3(e) of this Agreement at or prior to each Tranche Closing. Subject to
such delivery and the satisfaction of the conditions set forth in Section 2.3(d)
as of the Tranche Closing Date, the closing of the purchase by Investor of the
Debentures or the Preferred Shares shall occur by 5:00 p.m. Eastern time, on the
date which is ten (10) Trading Days following (and not counting) the Tranche
Notice Date (each a “Tranche Closing Date”) at the offices of Investor.
 
(ii)          (A)          If any portion of the Warrant is exercised by
Investor on or after the Tranche Notice Date and prior to or on the Tranche
Closing Date (which exercise shall be effected by Investor sending the Exercise
Delivery Documents to the Company in accordance with Section 1.1 of the
Warrant), the Company shall send Investor an electronic copy of its share
issuance instructions to the Transfer Agent and shall cause the requisite number
of Warrant Shares to be credited to Investor’s account with DTC as DWAC Shares
(or, if the Company is not then DWAC eligible, delivered to Investor in original
certificated form bearing no restrictive legend) by 5:00 p.m. Eastern time on
the Trading Day after the date the Company receives the Exercise Delivery
Documents from Investor.  If DWAC shares are not timely credited pursuant to
this Section 2.3(f)(ii)(A), then the Tranche Closing Date shall be extended by
one Trading Day for each Trading Day that such timely credit of DWAC Shares is
not made; provided, that if timely credit was not made because the Company is
not DWAC eligible and has delivered certificated shares instead of DWAC Shares,
then the Tranche Closing Date shall be extended by one Trading Day for each
Trading Day required for Investor to receive the certificated shares and convert
such certificated shares into electronic form.
 
(B)           If any portion of the Additional Investment Right is exercised by
Investor on or after the Tranche Notice Date and on or prior to the Tranche
Closing Date (which exercise shall be effected by Investor sending the
Additional Investment Right Exercise Notice and payment of the purchase price
for the Additional Investment Right Shares (the “Investment Right Exercise
Documents”)), the Company shall send Investor an electronic copy of its share
issuance instructions to the Transfer Agent and shall cause the requisite number
of Investment Right Shares to be credited to Investor’s account with DTC as DWAC
Shares (or, if the Company is not then DWAC eligible, delivered to Investor in
original certificated form bearing no restrictive legend) by 5:00 p.m. Eastern
time on the Trading Day after the date the Company receives the Additional
Investment Right Exercise Documents from Investor.  If DWAC shares are not
timely credited pursuant to this Section 2.3(f)(ii)(B), then the Tranche Closing
Date shall be extended by one Trading Day for each Trading Day that such timely
credit of DWAC Shares is not made; provided, that if timely credit was not made
because the Company is not DWAC eligible and has delivered certificated shares
instead of DWAC Shares, then the Tranche Closing Date shall be extended by one
Trading Day for each Trading Day required for Investor to receive the
certificated shares and convert such certificated shares into electronic form.
 
(iii)         On or before each Tranche Closing Date, Investor shall deliver to
the Company, in cash or immediately available funds, the Tranche Purchase Price
to be paid for such Tranche Shares.
 
15

--------------------------------------------------------------------------------


 
(iv)          The closing (each a “Tranche Closing”) for each Tranche shall
occur on the date that both (i) the Company has delivered to Investor all
Required Tranche Documents, and (ii) Investor has delivered to the Company the
Tranche Purchase Price.
 
(g)         Limitation on Obligation to Purchase.  Notwithstanding any other
provision hereof, in the event the Closing Bid Price of the Common Stock during
any one or more of the 9 Trading Days following the Tranche Notice Date is below
75.0% of the Closing Bid Price on the Tranche Notice Date, except as otherwise
agreed in writing between Investor and the Company, Investor may, at its option,
and without penalty, decline to purchase the applicable Tranche Shares on the
Tranche Closing Date; provided that any unexercised portion of the Warrant that
vests and becomes exercisable with respect to a Tranche that is cancelled by the
Investor pursuant to this Section 2.3(g) shall thereafter no longer be
exercisable under any circumstances.
 
2.4           Share Sufficiency.  On or before the date on which any portion of
the Warrant or the Additional Investment Right become exercisable, the Company
shall have a sufficient number of duly authorized shares of Common Stock for
issuance in such amount as may be required to fulfill its obligations pursuant
to the Transaction Documents and any other outstanding agreements between the
Company and Investor or any Affiliate of Investor.
 
2.5           Maximum Placement.  Investor shall not be obligated to purchase
any additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
 
2.6           Limitation on First and Second Tranches.  The aggregate number of
shares of Common Stock issued or issuable on the first and second Tranche
Closing Dates, including without limitation the Commitment Fee Shares, Warrant
Shares and Investment Right Shares, shall not exceed 19.99% of the total shares
of Common Stock outstanding as of immediately prior to the Effective Date of
this Agreement.
 
ARTICLE 3
TERMINATION
 
3.1           Termination.  The Investor may elect to terminate this Agreement
and the Company’s right to initiate subsequent Tranches under this Agreement
(each, a “Termination”) upon the occurrence of any of the following:
 
(a)          if, at any time, either the Company or any director or executive
officer of the Company has engaged in a transaction or conduct related to the
Company that has resulted in (i) a SEC enforcement action, including without
limitation such director or executive officer being sanctioned by the SEC, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;
 
(b)         on any date after a Delisting Event that lasts for an aggregate of
20 Trading Days during any calendar year;
 
16

--------------------------------------------------------------------------------


 
(c)           if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;
 
(d)           the Company is in breach or default of any Material Agreement,
which breach or default could have a Material Adverse Effect;
 
(e)           the Company is in breach or default of this Agreement, any other
Transaction Document, or any other agreement between the Company and Investor or
any Affiliate of Investor following any applicable notice and opportunity to
cure;
 
(f)           upon the occurrence of a Fundamental Transaction;
 
(g)           so long as any Preferred Shares are outstanding, the Company
effects or publicly announces its intention to create a security senior to the
Series A Preferred Stock, or substantially alters the capital structure of the
Company in a manner that materially adversely effects the rights or preferences
of the Series A Preferred Stock; and
 
(h)           on the Termination Date.
 
3.2           Company Termination.  The Company may at any time in its sole
discretion terminate (a “Company Termination”) this Agreement and its right to
initiate future Tranches by providing thirty (30) days advance written notice
(“Termination Notice”) to Investor.
 
3.3           Effect of Termination.  Except as otherwise provided herein, the
termination of this Agreement will have no effect on any Common Shares,
Preferred Shares, Debentures, Commitment Fee Shares, Investment Right Shares,
Warrant, Warrant Shares, or DWAC Shares previously issued, delivered or
credited, or on any then-existing rights of any holder thereof.  Notwithstanding
any other provision of this Agreement and regardless of whether the first
Tranche has closed, the Commitment Fee is payable despite any termination of
this Agreement, all fees of Investor’s counsel are payable as incurred pursuant
to Section 6.1 hereof, and all fees paid to Investor or its counsel are
non-refundable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules (as updated
for each Closing), which shall be deemed a part of this Section 4.1 and which
shall not contain any material non-public information, the Company hereby
represents and warrants to, and as applicable covenants with, Investor as of
each Closing:
 
(a)           Subsidiaries.  All of the direct and indirect Subsidiaries of the
Company are set forth on Section 4.1(a) to the Disclosure Schedule.  The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary, and all of such directly or indirectly owned capital stock
or other equity interests are owned free and clear of any Liens.  All of the
issued and outstanding shares of capital stock of each Subsidiary are duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
and similar rights to subscribe for or purchase securities.  
 
17

--------------------------------------------------------------------------------


 
(b)           Organization and Qualification.  Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other applicable entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company (other than, for issuance of the Preferred Shares, the
filing of the Certificate of Designations with the Secretary of State of the
State of Wisconsin).  Each of the Transaction Documents has been, or upon
delivery will be, duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities,
and the consummation by the Company of the other transactions contemplated by
the Transaction Documents do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws, or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or any Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iv) conflict with or violate the terms of any agreement by which
the Company or any Subsidiary is bound or to which any property or asset of the
Company or any Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
18

--------------------------------------------------------------------------------


 
(e)           Filings, Consents and Approvals.  Except as set forth on Section
4.1(e) of the Disclosure Schedule, neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than any such consent which has been obtained and required
federal and state securities filings and such filings and approvals as are
required to be made or obtained under the applicable Trading Market rules in
connection with the transactions contemplated hereby, each of which has been, or
(if not yet required to be filed) shall be, timely filed.
 
(f)           Issuance of the Securities.  The Securities (other than the
Preferred Shares) are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens.  The Company
has reserved from its duly authorized capital stock, for issuance as Securities,
a number of shares of Common Stock at least equal to the number of Securities
which could be issued pursuant to the terms of the Transaction Documents, based
on the then-anticipated exercise prices of the Warrant and the Additional
Investment Right.
 
(g)           Capitalization.  Other than as set forth on Section 4.1(g) to the
Disclosure Schedule, the capitalization of the Company is as described in the
Company’s most recently filed periodic SEC Report.  Except as set forth on
Section 4.1(g) of the Disclosure Schedule, no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities or as
set forth in the SEC Reports or on Section 4.1(g) to the Disclosure Schedule,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Investor)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  Except for approvals required to authorize the Preferred
Shares, no further approval or authorization of any stockholder, the Board of
Directors of the Company, or any other Person, is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
19

--------------------------------------------------------------------------------


 
(h)           SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such SEC Reports) on a
timely basis taking into account Rule 12b-25 under the Exchange Act.  Except as
set forth on Section 4(h) to the Disclosure Schedule (i) as of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing and (iii) such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(i)           Material Changes.  Since March 31, 2010, except as set forth on
Section 4(i) to the Disclosure Schedule, (i) there has been no event, occurrence
or development that has had, or that could reasonably be expected to result in,
a Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans as disclosed in the SEC
Reports.  The Company does not have pending before the SEC any request for
confidential treatment of information.
 
20

--------------------------------------------------------------------------------


 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.
 
(k)          Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case under clauses
(i)-(iii) above as could not have a Material Adverse Effect.
 
(m)         Regulatory Permits.  Each of the Company and each Subsidiary possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)           Title to Assets.  Except as disclosed in the SEC Reports, the
Company and each Subsidiary have good and marketable title in fee simple to all
real property owned by them that is material to the business of the Company and
such Subsidiary and good and marketable title in all personal property owned by
them that is material to the business of the Company and such Subsidiary, in
each case free and clear of all Liens, except for Liens that do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and such Subsidiary
and Liens for the payment of federal, state or other taxes, the payment of which
is neither delinquent nor subject to penalties.  Any real property and
facilities held under lease by the Company and such Subsidiary are held by them
under valid, subsisting and enforceable leases of which the Company and each
Subsidiary is in compliance.
 
21

--------------------------------------------------------------------------------


 
(o)           Patents and Trademarks.  The Company and each Subsidiary have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  In the 12 months preceding the Effective Date and each
Closing, neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violate or infringe upon the rights of any Person. As of the Effective Date and
each Closing, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights of the Company or such Subsidiary.
 
(p)           Insurance.  The Company and each Subsidiary are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and such Subsidiary are engaged, including but not limited to $5 million
of directors and officers insurance coverage.  To the best of the Company’s
knowledge, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, that
are applicable to it as of the date of the Commitment Closing.  The Company and
each Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic SEC Report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the date prior to the
filing date of the most recently filed periodic SEC Report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic SEC Report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the Company’s disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal accounting controls or its disclosure controls and procedures or, to
the Company’s knowledge, in other factors that could materially affect the
Company’s internal accounting controls or its disclosure controls and
procedures.
 
22

--------------------------------------------------------------------------------


 
(s)           Certain Fees.  Except for the payment of the Commitment Fee, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the other Transaction Documents.  Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for any fees of a type contemplated in
this Section 4.1(s) that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.
 
(t)           Private Placement. Assuming the accuracy of Investor
representations and warranties set forth in Section 4.2, no registration under
the Act is required for the offer and sale of the Securities by the Company to
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (“Investment Company Act”).  The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
(v)           Registration Rights.  Except as set forth on Section 4.1(v) of the
Disclosure Schedule, no Person (other than Investor pursuant to the Transaction
Documents) has any right to cause the Company to effect the registration under
the Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Common Stock is listed for and currently
trading or quoted on the Trading Market.  The Company has not, in the 12 months
preceding the Effective Date, received notice from any Trading Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not,  in compliance with the listing, quotation, and maintenance requirements
of such Trading Market.
 
23

--------------------------------------------------------------------------------


 
(x)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Articles of Incorporation or the laws of
its state of incorporation that is or could become applicable to Investor as a
result of Investor and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and Investor’s ownership of the Securities.
 
(y)           Disclosure; Non-Public Information.  Except with respect to the
information that will be, and only to the extent that it actually is, timely
publicly disclosed by the Company pursuant to Section 2.2(c)(i)(D), and
notwithstanding any other provision in this Agreement or the other Transaction
Documents, neither the Company nor any other Person acting on its behalf has
provided Investor or its agents or counsel with any information that constitutes
or might constitute material, non-public information, including without
limitation this Agreement, the Transaction Documents, and the Exhibits,
Appendices and Schedules hereto and thereto, unless prior thereto the Company
and Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that neither Investor nor any Affiliate of Investor shall have any duty
of trust or confidence that is owed directly, indirectly, or derivatively to the
Company or the shareholders of the Company or to any other Person who is the
source of material non-public information regarding the Company.  No information
contained in the Disclosure Schedules constitutes material non-public
information.  There is no adverse material information regarding the Company
that has not been publicly disclosed prior to the Effective Date.  The Company
understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to Investor regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
 
(z)           No Integrated Offering. Neither the Company or any of its
Affiliates, nor any Person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Act or that could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
 
24

--------------------------------------------------------------------------------


 
(aa)         Financial Condition.  Based on the financial condition of the
Company as of the date of the Commitment Closing and except as disclosed in the
SEC Reports: (i) the fair saleable market value of the Company’s assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Closing.  The SEC Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  Neither the Company nor
any Subsidiary is in default with respect to any Indebtedness.
 
(bb)         Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers and
director of the Company know of no basis for any such claim.  As of the
Effective Date and each Closing, neither the Company nor any Subsidiary has
executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, statue or local tax and none
of the Company’s tax returns is presently being audited by any taxing authority.
 
(cc)         No General Solicitation or Advertising.  Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Debentures or the Preferred Shares, or (ii) made any offers or sales of any
security or solicited any offers to buy any security under any circumstances
that would require registration of the Debentures or the Preferred Shares under
the Act or made any “directed selling efforts” as defined in Rule 902 of
Regulation S.
 
(dd)         Foreign Corrupt Practices.  Neither the Company or any Subsidiary,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any Subsidiary, has (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company or
such Subsidiary is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, except in each case under clauses (i)-(iv) above as could not have a
Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
 
  
(ee)        Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
(ff)          Accountants.  The Company’s accountants are set forth in the SEC
Reports and such accountants are an independent registered public accounting
firm as required by the Act.
 
(gg)        No Disagreements with Accountants and Lawyers.  As of the Effective
Date and each Closing, there are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the
accountants and lawyers formerly or presently employed by the Company, and the
Company is current with respect to any fees owed to its accountants and lawyers,
except for any past-due amounts that may be owed in the ordinary course of
business.
 
(hh)        Registration Statements and Prospectuses.
 
(i)           The offer and sale of the Common Shares as contemplated hereby
complies with the requirements of Rule 415 under the Act.
 
(ii)           The Company has not, directly or indirectly, used or referred to
any “free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
(iii)           The Company is not an “ineligible issuer” (as defined in Rule
405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Common
Shares contemplated by any Registration Statement filed or to be filed, without
taking into account any determination by the SEC pursuant to Rule 405 under the
Act that it is not necessary under the circumstances that the Company be
considered an “ineligible issuer.”
 
(ii)          Section 5 Compliance. No representation or warranty or other
statement made by Company in the Transaction Documents contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading. The Company is
not aware of any facts or circumstances that would cause the transactions
contemplated by the Transaction Documents, when consummated, to violate Section
5 of the Act or other federal or state securities laws or regulations.
 
26

--------------------------------------------------------------------------------


 
4.2           Representations and Warranties of Investor. Investor hereby
represents and warrants to the Company as of the Effective Date as follows:
 
(a)           Organization; Authority.  Investor is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder.  The execution, delivery and
performance by Investor of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           Investor Status.  At the time Investor was offered the Securities,
it was, and at the Effective Date it is an “accredited investor” as defined in
Rule 501(a) under the Act.  
 
(c)           Experience of Investor.  Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Investor is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(d)           General Solicitation.  Investor is not purchasing the Debentures
or Preferred Shares as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1           Transfer Restrictions
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than (i) pursuant to an effective Registration Statement or Rule 144, (ii)
to the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of Luce, Forward, Hamilton &
Scripps LLP, or other counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Act.
 
27

--------------------------------------------------------------------------------


 
(b)           Except with respect to DWAC Shares and other Securities that are
required, pursuant to this Agreement or the other Transaction Documents, to be
issued free of restrictive legends, Investor agrees to the imprinting, so long
as is required by this Section 5.1, of the following legend or a substantially
similar legend on any certificate evidencing Securities other than DWAC Shares:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE OR CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OR
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any Common Shares are
eligible for sale under Rule 144 and, if requested by Investor or the transfer
agent, to promptly provide at the Company’s expense a legal opinion of counsel
to the Company confirming that such legend may be removed.  The Company further
acknowledges and agrees that Investor may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Act and that agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, Investor may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At Investor’s reasonable expense, the
Company will execute and deliver such documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.
 
28

--------------------------------------------------------------------------------


 
5.2           Furnishing of Information.  As long as Investor owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the Effective Date pursuant to the
Exchange Act.  Upon the request of Investor, the Company shall deliver to
Investor a written certification of a duly authorized officer as to whether it
has complied with the preceding sentence. As long as Investor owns any
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to Investor and make publicly available in
accordance with Rule 144(c) such information as is required for Investor to sell
the Securities under Rule 144.  The Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell such
Securities without registration under the Act within the limitation of the
exemptions provided by Rule 144.
 
5.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the Act
of the sale of the Securities to Investor or that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.
 
5.4           Securities Laws Disclosure; Publicity.  The Company shall timely
file a Current Report on Form 8-K as required by this Agreement, and in the
Company’s discretion shall file a press release, in each case reasonably
acceptable to Investor, disclosing the material terms of the transactions
contemplated hereby.  The Company and Investor shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor Investor shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any such press release of Investor, or without the
prior consent of Investor, with respect to any such press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law or Trading Market regulations, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor, or include the name of
Investor in any filing with the SEC or any regulatory agency or Trading Market,
without the prior written consent of Investor, except (i) as contained in the
Current Report on Form 8-K and press release described above, (ii) as required
by federal securities law in connection with any registration statement under
which the Common Shares are registered, (iii) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide Investor with prior notice of such disclosure, or (iv) to the extent
such disclosure is required in any SEC Report filed by the Company.
 
5.5           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, to the knowledge of the Company, any other Person, that Investor
is an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor or any Affiliate of Investor.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
29

--------------------------------------------------------------------------------


 
5.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide Investor or its agents or counsel with any information
that the Company believes or reasonably should believe constitutes material
non-public information, unless prior thereto Investor shall have executed a
written agreement regarding the confidentiality and use of such information.  On
and after the Effective Date, except as may be set forth in a written and
executed confidentiality agreement, neither Investor nor any Affiliate of
Investor shall have any duty of trust or confidence that is owed directly,
indirectly, or derivatively, to the Company or the shareholders of the Company,
or to any other Person who is the source of material non-public information
regarding the Company.  The Company understands and confirms that Investor shall
be relying on the foregoing in effecting transactions in securities of the
Company.
 
5.7           Reimbursement.  If Investor becomes involved in any capacity in
any proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
Investor to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this Section 5.7 shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person.  The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
30

--------------------------------------------------------------------------------


 
5.8           Indemnification of Investor
 
(a)           Company Indemnification Obligation.  Subject to the provisions of
this Section 5.8, the Company will indemnify and hold Investor and any Warrant
holder, their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (ii) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representations, warranties or covenants under the Transaction Documents or any
written agreements or written understandings Investor may have with any such
stockholder or any violations by Investor of state or federal securities laws or
any conduct by Investor which constitutes fraud, gross negligence, willful
misconduct or malfeasance), (iii) any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement (or in a
Registration Statement as amended by any post-effective amendment thereof by the
Company) or arising out of or based upon any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and/or (iv) any untrue statement or alleged
untrue statement of a material fact included in any Prospectus (or any
amendments or supplements to any Prospectus), in any free writing prospectus, in
any “issuer information” (as defined in Rule 433 under the Act) of the Company,
or in any Prospectus together with any combination of one or more of the free
writing prospectuses, if any, or arising out of or based upon any omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company shall not be liable in
any such case to the extent that any such Loss directly arises out of, or is
directly based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in any Registration Statement, Prospectus, any
free writing prospectus or in any such amendment or supplement thereto, in
reliance upon and in conformity with information concerning Investor furnished
to the Company by Investor in writing specifically for inclusion therein.
 
(b)           Indemnification Procedures.  If any action shall be brought
against an Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing.  The Investor Parties shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Investor Parties except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict with respect to the dispute in question on
any material issue between the position of the Company and the position of the
Investor Parties such that it would be inappropriate for one counsel to
represent the Company and the Investor Parties.  The Company will not be liable
to the Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent, that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents.
 
5.9           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
 
5.10        Limited Standstill.  The Company will deliver to Investor on or
before each Tranche Closing Date, and will honor and enforce, and will take
reasonable actions to assist Investor in enforcing, the provisions of the
Lock-Up Agreements with the Company’s officers, directors and beneficial owners
of 10% or more of the Common Stock.
 
31

--------------------------------------------------------------------------------


 
5.11        Prospectus Availability and Changes.  The Company will make
available to Investor upon request, and thereafter from time to time will
furnish Investor, as many copies of any Prospectus (or of the Prospectus as
amended or supplemented if the Company shall have made any amendments or
supplements thereto after the effective date of the applicable Registration
Statement) as Investor may request for the purposes contemplated by the Act; and
in case Investor is required to deliver a Prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Common Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may
be.  The Company will advise Investor promptly of the happening of any event
within the time during which a Prospectus is required to be delivered under the
Act which could require the making of any change in the Prospectus then being
used so that the Prospectus would not include an untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and to advise Investor promptly if, during such period, it shall
become necessary to amend or supplement any Prospectus to cause such Prospectus
to comply with the requirements of the Act, and in each case, during such time,
to prepare and furnish, at the Company’s expense, to Investor promptly such
amendments or supplements to such Prospectus as may be necessary to reflect any
such change or to effect such compliance.  The Company shall have no obligation
to separately advise Investor of, or deliver copies to Investor of, the SEC
Reports, all of which Investor shall be deemed to have notice of.
 
5.12        Required Approval.  No transactions contemplated under this
Agreement or the other Transaction Documents shall be consummated for an amount
that would require approval by any Trading Market or Company stockholders under
any approval provisions, rules or regulations of any Trading Market applicable
to the Company, unless and until such approval is obtained.  The Company shall
use best efforts to obtain any required approval as soon as possible.
 
32

--------------------------------------------------------------------------------


 
5.13        Activity Restrictions.  For so long as Investor or any of its
Affiliates holds any Debentures, Preferred Shares, Conversion Shares, Commitment
Fee Shares, Investment Right Shares, Warrant, Warrant Shares, Common Shares or
DWAC Shares, neither Investor nor any Affiliate will: (i) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of the Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of the Company, alone or
together with any other Person, which would result in Investor and its
Affiliates owning or being deemed to beneficially own more than 9.99% of the
total outstanding Common Stock or other voting securities of the Company, with
such ownership percentage determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving the Company or any of its Subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
Subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act,
(g) changes in the Company’s charter, bylaws or instruments corresponding
thereto or other actions which may impede the acquisition of control of the
Company by any Person, (h) causing a class of securities of the Company to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of the Company becoming eligible
for termination of registration pursuant to Section 12(g)(4) of the Act, or (j)
any action, intention, plan or arrangement similar to any of those enumerated
above; or (iii) request the Company or its directors, officers, employees,
agents or representatives to amend or waive any provision of this Section 5.13.
 
5.14        Registration Statements and Prospectuses.
 
(a)           The Company will use its best efforts (i) to file within 45
(forty-five) calendar days after the Effective Date, (ii) to cause to become
effective as soon as reasonably possible thereafter, and (iii) to remain
effective until all Common Shares have been sold or are Rule 144 Eligible, a
Registration Statement covering the issuance of all Common Shares issued
or  issuable hereunder (including without limitation all Warrant Shares
underlying the Warrant, all Investment Right Shares underlying the Additional
Investment Right, and all Commitment Fee Shares that may be issued or issuable
to Investor in payment of the Commitment Fee).  Each Registration Statement
shall comply when it becomes effective, and, as amended or supplemented, at the
time of any Tranche Notice Date, Tranche Closing Date, or issuance of any Common
Shares, and at all times during which a Prospectus is required by the Act to be
delivered in connection with any sale of Common Shares, will comply, in all
material respects, with the requirements of the Act.
 
33

--------------------------------------------------------------------------------


 
(b)           Each Registration Statement, as of its respective effective time,
will not, as applicable, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(c)           Each Prospectus will comply, as of its date and the date it will
be filed with the SEC,  and, at the time of any Tranche Notice Date, Tranche
Closing Date, or issuance of any Common Shares, and at all times during which a
Prospectus is required by the Act to be delivered in connection with any sale of
Common Shares, will, subject to any required updating thereof as contemplated by
Section 5.11, comply, in all material respects, with the requirements of the
Act.
 
(d)           At no time during the period that begins on the date a Prospectus
is filed with the SEC and ends at the time a Prospectus is no longer required by
the Act to be delivered in connection with any sale of Common Shares will any
such Prospectus, as then amended or supplemented, and subject to any required
updating thereof as contemplated by Section 5.11, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(e)           Each Registration Statement will meet, and the offering and sale
of the Common Shares as contemplated hereby will comply with, the requirements
of Rule 415 under the Act.
 
(f)           The Company will not, directly or indirectly, use or refer to any
“free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
(g)           The Company will not be an “ineligible issuer” (as defined in Rule
405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Common
Shares contemplated by any Registration Statement that is filed, without taking
into account any determination by the SEC pursuant to Rule 405 under the Act
that it is not necessary under the circumstances that the Company be considered
an “ineligible issuer.”
 
5.15        Investor Due Diligence.  Investor shall have the right and
opportunity to conduct due diligence, at its own expense, with respect to any
Registration Statement or Prospectus in which the name of Investor or any
Affiliate of Investor appears.
 
34

--------------------------------------------------------------------------------


 
5.16        Registration.  In the event that all Common Shares that Company is
required to make available to Investor, including as Warrant Shares upon the
exercise of Warrants, or as Investment Right Shares upon exercise of the
Additional Investment Right, are not, by the one year anniversary of the
Effective Date, made available to Investor as DWAC Shares without restriction on
resale pursuant to (i) an effective Registration Statement, or (ii) Rule 144
without requiring discharge by payment in full of any notes given in exchange
for any Warrant Shares prior to the sale thereof or limiting the amount of
securities that may be sold, the Company shall, at Investor’s election in
Investor’s sole discretion, (a) exercise the Company’s Redemption Option
provided for in Section 6 of the Certificate of Designations to effectuate the
repurchase of any outstanding Preferred Shares, or (b) exercise the Company’s
Redemption Option provided for in Section 5 of the Debenture to effectuate the
repurchase of any outstanding Debentures.  If the number of registered shares
underlying the Warrant or the Additional Investment Right is or becomes
insufficient to permit the Company to issue registered shares upon exercise of
the Warrant or the Additional Investment Right, the Company shall promptly amend
or supplement the Registration Statement to include more shares thereunder, with
such amendment or supplement to be filed sufficiently in advance of the date the
Company intends to deliver a Tranche Notice so as to ensure that registered
shares are available for issuance on and after the Tranche Notice Date.
 
5.17        Short Sales.  For so long as Investor or any of its Affiliates holds
any Securities, neither Investor or any Affiliate thereof will engage in any
“short sale” of such securities as defined in Rule 200 of Regulation SHO
promulgated under the Exchange Act.
 
ARTICLE 6
MISCELLANEOUS
 
6.1           Fees and Expenses.  The Company has previously paid a $20,000.00
non-refundable document preparation fee to counsel for Investor, which shall
cover only the initial draft of the Transaction Documents and legal fees for one
week beginning on the date the term sheet was signed by the Company.  If the
foregoing amount is insufficient to cover the reasonable fees and costs of
Investor’s counsel incurred as of the Effective Date in connection with this
Agreement, the other Transaction Documents, and the transactions contemplated
hereby and thereby, the Company shall pay the remaining amount of such fees and
costs immediately upon presentation of an invoice from Investor or its
counsel.  The Company shall also pay the fees and expenses of Investor’s counsel
on each Tranche Closing Date (or such other time as an invoice for such fees and
costs may be presented by Investor or its counsel).  The Company acknowledges
and agrees that Luce, Forward, Hamilton & Scripps LLP solely represents
Investor, and does not represent the Company or its interests, in connection
with the Transaction Documents or the transactions contemplated thereby.  The
Company shall pay all stamp and other taxes and duties levied in connection with
the sale of the Securities, if any.
 
35

--------------------------------------------------------------------------------


 
6.2           Notices.  Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest
of:  (a) the date of transmission, if such notice or communication is delivered
via facsimile or electronic mail prior to 5:30 p.m. Eastern time on a Trading
Day and an electronic confirmation of delivery is received by the sender, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered later than 5:30 p.m. Eastern time or on a day that is
not a Trading Day, (c) the next Trading Day after mailing, if sent by a U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by,
or personal delivery to, the party to whom such notice is given.  The addresses
for such notices and communications are those set forth following the signature
page hereof, or such other address as may be designated in writing hereafter, in
the same manner, by such Person.
 
6.3           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
6.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof
 
6.5           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Investor, which consent shall not
be unreasonably withheld or delayed.  Investor may assign any or all of its
rights under this Agreement (a) to any Affiliate, or (b) to any other Person to
whom Investor assigns or transfers any Securities.  Investor may not assign its
obligations hereunder to any non-Affiliate of Investor without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.
 
6.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.8.
 
6.7           Governing Law; Dispute Resolution.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  The
parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.
 
36

--------------------------------------------------------------------------------


 
6.8           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery and exercise of the Securities until
all Debentures and Preferred Shares issued to Investor or any Affiliate have
been redeemed.
 
6.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or in a PDF by e-mail transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
6.10        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.12        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.  Neither the Company nor Investor shall be
liable for special, indirect, consequential or punitive damages suffered or
alleged to be suffered by the other party or any third party, whether arising
from or related to the Transaction Documents or otherwise.
 
37

--------------------------------------------------------------------------------


 
6.13        Payment Set Aside.  To the extent that the Company makes a payment
or payments to Investor pursuant to any Transaction Document or Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.14        Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been cancelled.
 
6.15        Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.16        Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
6.17        Entire Agreement.  This Agreement, together with the Exhibits,
Appendices and Schedules hereto, contains the entire agreement and understanding
of the parties, and supersedes all prior and contemporaneous agreements, term
sheets, letters, discussions, communications and understandings, both oral and
written, which the parties acknowledge have been merged into this Agreement.  No
party, representative, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding or representation not
expressly set forth hereinabove.  The parties hereby expressly waive all rights
and remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such assurance.
 
38

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


ZBB ENERGY CORPORATION
   
By:
   /s/ Eric C. Apfelbach
Name:
   Eric C. Apfelbach
Title:
   President and CEO
   
SOCIUS CG II, LTD.
   
By:
   /s/ Terren Peizer
Name:
   Terren Peizer
Title:
   Managing Director

 

--------------------------------------------------------------------------------


 
Addresses for Notice
 
To Company:


ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, Wisconsin 53051
Attention: Eric Apfelback, President & CEO
Fax No.:  (262) 253-9822
Email:  eapfelbach@zbbenergy.com


with a copy (which shall not constitute notice) to:


K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, North Carolina 28202
Attention:  Mark R. Busch, Esq.
Fax No.:  (704) 353.3140
Email:  mark.busch@klgates.com
 
To Investor:
 
Socius CG II, Ltd.
Clarendon House
2 Church Street
Hamilton HM 11
Bermuda
Fax No.: (310) 444-4394
Email: terren@sociuscg.com
  
with a copy (which shall not constitute notice) to:
 
Luce, Forward, Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention:  John C. Kirkland, Esq.
Fax No.:  (213) 452-8035
Email:  jkirkland@luce.com
 

--------------------------------------------------------------------------------


 
Exhibit A-1
 
Form of Warrant
 

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
ZBB Energy Corporation
 
Warrant To Purchase Common Stock
 
Warrant No.: 2010-1
Issuance Date:   June 16, 2010



Initial Number of Warrant Shares: 10,000,000


Initial Exercise Price:  $0.35 per share


ZBB Energy Corporation, a Wisconsin corporation (“Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Socius CG II, Ltd., a Bermuda exempted company, the
holder hereof or its designees or assigns (“Holder”), is entitled, subject to
the terms set forth herein, to purchase from the Company, at the Exercise Price
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any warrant issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times after issuance of the Warrant and until 11:59
p.m. Eastern time on the second anniversary of the Issuance Date, that number of
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock set forth above and as adjusted herein (the “Warrant Shares”); provided,
however, that this Warrant may only be exercised, from time to time, for that
number of shares of Common Stock with an Aggregate Exercise Price equal to up to
35% of the cumulative amount of Tranche Purchase Prices under Tranche Notices
delivered prior to or on the date of exercise.
 
This Warrant is issued pursuant to the Securities Purchase Agreement dated June
16, 2010, by and among the Company and the investor referred to therein (the
“Purchase Agreement”).  Except as otherwise defined herein, capitalized terms in
this Warrant shall have the meanings set forth in ARTICLE 13 hereof.
 
1

--------------------------------------------------------------------------------


 
This Warrant shall consist of and be exercisable in tranches (each, a “Warrant
Tranche”), with a separate tranche being created upon each delivery of a Tranche
Notice under the Purchase Agreement.  Each Warrant Tranche will grant to the
Holder the right, for a two-year period commencing on the applicable Tranche
Notice Date, to exercise the Warrant and purchase up to a number of shares of
Common Stock with an Aggregate Exercise Price equal to 35% of the Tranche
Purchase Price for the applicable Tranche Notice.  Attached to this Warrant is a
schedule (the “Warrant Tranche Schedule”) that sets forth the issuance date, the
number of Warrant Shares, and the Exercise Price for each Warrant Tranche.  The
Warrant Tranche Schedule shall be updated by the Company, with an updated copy
provided to the Holder, promptly following each exercise of this
Warrant.  Notwithstanding anything to the contrary in this Warrant, no portion
of this Warrant shall vest or be exercisable except under the Warrant Tranches
(the “Tranche Limitation”).  
 
In no event shall the Company be permitted to deliver a Tranche Notice if the
number of registered shares underlying this Warrant is insufficient to cover the
portion of the Warrant that will vest and become exercisable in connection with
such Tranche Notice.  If the number of registered shares underlying this Warrant
is or becomes insufficient to permit the Company to issue registered shares upon
exercise of this Warrant, the Company shall promptly amend the Registration
Statement to include more shares thereunder, with such amendment to be filed
sufficiently in advance of the date the Company intends to deliver a Tranche
Notice so as to ensure that registered shares are available to Holder on the
Tranche Notice Date.
 
ARTICLE 1
EXERCISE OF WARRANT.
 
1.1          Mechanics of Exercise.  
 
1.1.1                Subject to the terms and conditions hereof (including
without limitation the Tranche Limitation), this Warrant may be exercised by the
Holder on any day on or after the Issuance Date, in whole or in part, by (i)
delivery of a written notice to the Company, in the form attached hereto as
Appendix 1 (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant, and (ii) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”), with such payment
made, at Investor’s option, (x) in cash or by wire transfer of immediately
available funds, (y) by the issuance and delivery of a recourse promissory note
substantially in the form attached hereto as Appendix 2 (each, a “Recourse
Note”), or (z) if applicable, by cashless exercise pursuant to Section 1.3.
 
1.1.2                The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
 
2

--------------------------------------------------------------------------------


 
1.1.3                On the Trading Day on which the Company has received each
of the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”) from the Holder by 6:30 p.m. Eastern time, or on the next Trading
Day if the Exercise Delivery Documents are received after 6:30 p.m. Eastern time
or on a non-Trading Day (in each case, the “Exercise Delivery Date”), the
Company shall transmit (i) a facsimile acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder, and (ii) an electronic copy of
its share issuance instructions to the Holder and to the Company’s transfer
agent (the “Transfer Agent”), with such transmissions to comply with the notice
provisions contained in Section 6.2 of the Purchase Agreement, and shall
instruct and authorize the Transfer Agent to credit such aggregate number of
freely-tradable Warrant Shares to which the Holder is entitled to receive upon
such exercise to the Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) through the Fast Automated Securities Transfer
(FAST) Program through its Deposit Withdrawal Agent Commission (DWAC) system,
with such credit to occur no later than 5:00 p.m. Eastern Time on the Trading
Day following the Exercise Delivery Date, time being of the essence; provided,
however, that if any Warrant Shares issuable in connection with an Exercise
Notice delivered following the Company’s delivery of a Tranche Notice and prior
to or on the related Tranche Closing Date are not credited as DWAC Shares by
5:00 p.m. Eastern Time on the Trading Day following the Exercise Delivery Date,
then the Tranche Closing Date applicable to the Exercise Notice shall be
extended by one Trading Day for each Trading Day that timely credit of DWAC
Shares is not made.  Notwithstanding the foregoing, if the Company is not DWAC
eligible on the Exercise Delivery Date, then the Warrant Shares shall be issued
in certificated form, free of restrictive legend, and delivered to Investor or
its designee no later than 5:00 p.m. Eastern Time on the Trading Day following
the Exercise Delivery Date, time being of the essence, and the Tranche Closing
Date shall be extended by one Trading Day for each Trading Day required for
Investor to receive the certificated shares and convert such certificated shares
into electronic form.
 
1.1.4                Upon delivery of the Exercise Delivery Documents, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account.
 
1.1.5                If this Warrant is exercised and the number of Warrant
Shares represented by this Warrant is greater than the number of Warrant Shares
being acquired upon such exercise, then the Company shall, as soon as
practicable and in no event later than one Trading Day after such exercise,
update the Tranche Exercise Schedule to reflect the revised number of Warrant
Shares for which this Warrant is then exercisable and deliver a copy of the
updated Tranche Exercise Schedule to the Holder.  No fractional shares of Common
Stock are to be issued upon the exercise of this Warrant, but rather the number
of shares of Common Stock to be issued shall be rounded up to the nearest whole
number.  The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant other than taxes due on account of the income of the Holder.  
 
3

--------------------------------------------------------------------------------


 
1.2          Adjustments to Exercise Price and Number of Shares.  In addition to
other adjustments specified herein, the Exercise Price of this Warrant and the
number of shares of Common Stock issuable upon exercise shall be adjusted as
follows:
 
1.2.1                Exercise Price.  The “Exercise Price” per share of Common
Stock underlying this Warrant, subject to further adjustment as provided herein,
shall be as follows: (i) with respect to the Warrant issued on the Effective
Date and until the first Tranche Notice Date, the amount per Warrant Share set
forth on the face of this Warrant, which is equal to Closing Bid Price for the
Common Stock on the Trading Day prior to the Effective Date, and (ii) with
respect to the portion of this Warrant that becomes exercisable on any Tranche
Notice Date (including the first Tranche Notice Date), an amount per Warrant
Share equal to the Closing Bid Price of a share of Common Stock on such Tranche
Notice Date.
 
1.2.2                Number of Shares.  Subject to the Tranche Limitation, the
number of Warrant Shares underlying this Warrant and each Warrant Tranche,
subject to further adjustment as provided herein, shall be as follows: (i) with
respect to the number of shares underlying this Warrant as issued on the
Effective Date and until the first Tranche Notice Date, the number of shares set
forth on the face of this Warrant, which shall be that number of shares of
Common Stock equal to the Maximum Placement multiplied by 35%, with the
resulting sum divided by the Closing Bid Price of a share of Common Stock on the
Trading Day prior to the Effective Date, and (ii) with respect to the number of
shares underlying this Warrant that become exercisable on any Tranche Notice
Date including the first Tranche Notice Date, a number of shares equal to the
Tranche Purchase Price set forth in the applicable Tranche Notice multiplied by
35%, with the resulting sum divided by the Closing Bid Price of a share of
Common Stock on the Tranche Notice Date.  (For example, if the Tranche Purchase
Price is $1,000,000 and the Closing Bid Price is $0.50, then the number of
Warrant Shares underlying that Warrant Tranche shall be $1,000,000 x 35% =
$350,000 divided by $0.50 = 700,000 shares of Common Stock.  (In the foregoing
example, following issuance of 700,000 Warrant Shares, the number of shares
underlying this Warrant would be decreased by such 700,000 shares.)  On each
Tranche Notice Date, the number of Warrant Shares underlying the related Warrant
Tranche shall vest and become exercisable, and the aggregate number of Warrant
Shares underlying this Warrant that are currently exercisable shall
automatically adjust up or down to account for the change in the number of
Warrant Shares covered by the new Warrant Tranche and for any Warrant Shares
issued upon any prior or simultaneous exercise of this Warrant.  If at any time
the Holder reasonably believes that the number of Warrant Shares included in the
Registration Statement is not sufficient to cover all exercises under this
Warrant, then the Company shall amend such Registration Statement to include the
additional number of Warrant Shares that may be required to provide such
coverage.
 
1.3          Cashless Exercise.  Cashless exercise shall not be available with
respect to the Warrant.
 
4

--------------------------------------------------------------------------------


 
1.4           Company’s Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to credit to the Holder’s balance
account with DTC (or, if the Company is not DWAC eligible, if the Company shall
fail for any reason or for no reason to have delivered to Investor in
certificated form, free of restrictive legend), by 5:00 p.m. Eastern time on the
Trading Day following the Exercise Delivery Date, the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise of this
Warrant, then, in addition to all other remedies available to the Holder, the
Company shall pay in cash to the Holder on each day after such Trading Day that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1.5% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on a timely basis and to which the Holder is
entitled and (B) the Closing Bid Price of the shares of Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such shares of Common Stock to the Holder without violating Section
1.1.  In addition to the foregoing, if after the Company’s receipt of an
Exercise Notice the Company shall fail to timely (pursuant to Section 1.1.3
hereof) credit the Holder’s balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon the Holder’s exercise
hereunder, and the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company, then the Company shall, within one Trading Day after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to credit such Holder’s
balance account with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder and to issue such Warrant Shares
shall terminate, or (ii) promptly honor its obligation to credit such Holder’s
balance account with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock sold by Holder in satisfaction of its
obligations, times (B) the Closing Bid Price on the date of
exercise.  Notwithstanding the foregoing, if the Company is not DWAC eligible on
the Exercise Delivery Date, and the Warrant Shares are issued in certificated
form, the Tranche Closing Date shall be extended by one Trading Day for each
Trading Day required for Investor to receive the certificated shares and convert
such certificated shares into electronic form.
 
1.5           Exercise Limitation.  Notwithstanding any other provision, at no
time may the Holder (a) exercise this Warrant such that the number of Warrant
Shares to be received pursuant to such exercise exceeds 35.0% of the aggregate
of all Tranche Purchase Prices under and in connection with all Tranche Notices
delivered pursuant to the Purchase Agreement prior to the date of exercise; or
(b) exercise this Warrant such that the number of Warrant Shares to be received
pursuant to such exercise, aggregated with all other shares of Common Stock or
other voting securities of the Company then owned or deemed beneficially owned
by the Holder and its affiliates, would result in the Holder and its affiliates
owning or being deemed to beneficially own more than 9.99% of the Common Stock
or other voting securities of the Company as would be outstanding on the date of
exercise, with such ownership percentage determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder
(the “Holder Ownership Limit”).  In addition, as of any date, the aggregate
number of shares of Common Stock into which this Warrant is exercisable within
61 days, together with all other shares of Common Stock or other voting
securities of the Company then owned or deemed beneficially owned by Holder and
its affiliates, shall not exceed the Holder Ownership Limit.
 
5

--------------------------------------------------------------------------------


 
1.6           Activity Restrictions.  For so long as Holder or any of its
affiliates holds this Warrant or any Warrant Shares, neither Holder nor any
affiliate will:  (i) vote any shares of Common Stock owned or controlled by it,
solicit any proxies, or seek to advise or influence any Person with respect to
any voting securities of the Company; (ii) engage or participate in any actions,
plans or proposals which relate to or would result in (a) acquiring additional
securities of the Company, alone or together with any other Person, which would
result in owning or beneficially owning or controlling more than 9.99% of the
total outstanding Common Stock or other voting securities of the Company, with
such ownership percentage determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant  to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 1.6.  
 
1.7           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
1.8           Insufficient Authorized Shares.  If at any time while any portion
of this Warrant remains outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant at least a
number of shares of Common Stock equal to 110% of the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of the
portion of the Warrant then outstanding (the “Required Reserve Amount”) (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the portion of the Warrant then outstanding.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than 90
days after the occurrence of such Authorized Share Failure, the Company shall
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Common Stock.  In connection with such meeting, the
Company shall provide each stockholder with a proxy statement and shall use its
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 2
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK
 
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Issuance Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this ARTICLE 2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
ARTICLE 3
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
 
3.1           Purchase Rights.  In addition to any adjustments pursuant to
ARTICLE 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
3.2           [Reserved].
 
7

--------------------------------------------------------------------------------


 
3.3           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3.3 pursuant to written agreements in form
and substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each Holder of this Warrant in exchange for such Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders.  Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction; provided, however, that in
the event the Fundamental Transaction involves the issuance of cash or freely
tradable securities by an issuer listed on the New York Stock Exchange or the
Nasdaq Stock Market, then the ability to exercise this Warrant shall expire on
the consummation of that Fundamental Transaction.  Provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Required Holders.  The provisions of this Section 3.3  shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.
 
8

--------------------------------------------------------------------------------


 
3.4           Purchase of Warrant.  Notwithstanding the foregoing Section 3.3,
in the event of a Fundamental Transaction other than one in which the Successor
Entity is a Public Successor Entity that assumes this Warrant such that this
Warrant shall be exercisable for the publicly traded common stock of such Public
Successor Entity, at the request of the Holder delivered before the 90th day
after the effective date of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Trading Days after such request (or, if later, on the
effective date of the Fundamental Transaction), cash in an amount equal to the
value of the remaining unexercised portion of this Warrant on the date of such
consummation, which value shall be determined by use of the Black Scholes Option
Pricing Model using a volatility equal to the 100 day average historical price
volatility prior to the date of the public announcement of such Fundamental
Transaction.
 
ARTICLE 4
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate or articles of incorporation, articles of association,
bylaws, or any other organization documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any portion of this
Warrant remains outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, 110% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of this Warrant then outstanding (without regard to any limitations on
exercise).
 
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 6
REISSUANCE OF WARRANTS
 
6.1           Transfer of Warrant.  If this Warrant is to be transferred in
whole or in part, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 6.4), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 6.4) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.
 
6.2           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 6.4) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
6.3           Exchangeable for Multiple Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 6.4) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrant for fractional shares of
Common Stock shall be given.
 
6.4           Issuance of New Warrant.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 6.1 or Section 6.3, the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrant issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
ARTICLE 8
AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that except as
set forth in this Warrant no such action may increase the exercise price of any
Warrant or decrease the number of shares or class of stock obtainable upon
exercise of any Warrant without the written consent of the Holder.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of this Warrant.
 
ARTICLE 9
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 
ARTICLE 10
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 11
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Trading Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Trading Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within 2 Trading Days submit via facsimile (a) the disputed determination of the
Exercise Price or arithmetic calculation to an independent, reputable investment
bank or independent registered public accounting firm selected by Holder subject
to Company’s approval, which may not be unreasonably withheld or delayed, or (b)
the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent registered public accounting firm.  The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than 3 Trading Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
ARTICLE 13
DEFINITIONS
 
For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:
 
13.1         “Bloomberg” means Bloomberg Financial Markets.

 
12

--------------------------------------------------------------------------------

 
 
13.2         “Closing Bid Price” means, for any security as of any date, the
last closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed, quoted or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
Holder.  If the Company and Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to ARTICLE
11.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
13.3         “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.01 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
13.4         “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
13.5         “DWAC Shares” means all Warrant Shares issued or issuable to Holder
or any Affiliate, successor or assign of Holder pursuant to this Warrant, all of
which shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with instructions
issued to and countersigned by the Transfer Agent of the Company.
 
13.6         “Eligible Market” means the Trading Market, The New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The
NASDAQ Capital Market, the NYSE Amex or the OTC Bulletin Board, but does not
include the Pink Sheets.
 
13.7         “Fundamental Transaction” has the meaning set forth in the Purchase
Agreement.
 
13.8         “Maximum Placement” has the meaning set forth in the Purchase
Agreement.
 
13.9         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
 
13

--------------------------------------------------------------------------------

 

13.10      “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
13.11      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
13.12      “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
 
13.13      “Required Holders” means the Holders of this Warrant representing at
least a majority of shares of Common Stock underlying this Warrant as then
outstanding.
 
13.14      “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
13.15      “Trading Day” means any day on which the Common Stock is traded on an
Eligible Market; provided that it shall not include any day on which the Common
Stock (a) is suspended from trading, or (b) is scheduled to trade on such
exchange or market for less than 5 hours.
 
13.16      “Trading Market” means the OTC Bulletin Board, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE
Amex, or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock, but does not include the Pink
Sheets inter-dealer electronic quotation and trading system.
 
13.17      “Tranche Closing Date” has the meaning set forth in the Purchase
Agreement.
 
13.18      “Tranche Notice” has the meaning set forth in the Purchase Agreement.
 
13.19      “Tranche Notice Date” has the meaning set forth in the Purchase
Agreement.
 
13.20      “Tranche Purchase Price” has the meaning set forth in the Purchase
Agreement.
 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 

 
ZBB ENERGY CORPORATION
     
By:
    
Name:
 
Title:


 

--------------------------------------------------------------------------------

 

Warrant Exercise Schedule
 
Exercise Date
 
Number of
Warrant Shares
 
Exercise Price 
Per Share
 
Aggregate Exercise
Price
 
Dollar Amount
Remaining
 
  
 
  
 
  
 
  
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX 1
 
EXERCISE NOTICE

 
ZBB ENERGY CORPORATION
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of ZBB Energy Corporation, a Wisconsin
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.  The Holder intends
that payment of the Exercise Price shall be made as:
 
___         Cash Exercise with respect to ____________ Warrant Shares


___         Recourse Note Exercise with respect to ____________ Warrant Shares


Please issue



   
___ 
A certificate or certificates representing said shares of Common Stock in the
namespecified below and send certificate by overnight courier to the following
address.



Name/Address:


 
___
Said shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC)
account with Depository Trust Company (DTC) specified below.

 
 
Account Information:

 

   
Holder Name
     
By:
   
Name:
     
Title:
     

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Exercise Notice and hereby directs
Computershare  to issue the above indicated number of shares of Common Stock as
specified above, in accordance with the Transfer Agent Instructions
dated  ________ from the Company, and acknowledged and agreed to by the transfer
agent.
 

 
ZBB ENERGY CORPORATION
     
By:
    
Name:
        
Title:
   

 
 

--------------------------------------------------------------------------------

 

APPENDIX 2
 
FORM OF NOTE

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE


$[_____________]
Date: [________], 20[__]



FOR VALUE RECEIVED, [_____________] (“Borrower”) promises to pay to the order of
ZBB Energy Corporation (“Lender”), at N93 W14475 Whittaker Way, Menomonee Falls,
Wisconsin 53051, or at such other place as Lender may from time to time
designate in writing, the principal sum of $[________], with interest, as
follows:


1.           Interest.  The principal balance outstanding from time to time
under this Secured Promissory Note (this “Note”), shall bear interest from and
after the date hereof at the rate of 2.0% per year.  Interest shall be
calculated on a simple interest basis and the number of days elapsed during the
period for which interest is being calculated.  Payments of interest will be due
on each annual anniversary of the date of this Note; provided that Borrower will
not be in default hereunder for failure to make any annual interest payment when
due (other than on the Maturity Date) and the amount of interest not paid when
due shall be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
 
2.           Payments.  If not sooner paid, the entire unpaid principal balance,
interest thereon and any other charges due and payable under this Note shall be
due and payable on the fourth anniversary of the date of this Note (“Maturity
Date”); provided, however, that no payments on this Note will be due or payable
so long as either (a) Lender is in default under the Securities Purchase
Agreement dated June 16, 2010 with Borrower or any Warrant issued pursuant
thereto, or any loan agreement or other material agreement entered into between
the Company Borrower, or (b) there are any shares of Series A Preferred Stock or
Debentures of Lender issued or outstanding (each, a “Non-Payment Event”).  Upon
the termination or cure of any Non-Payment Event, Borrower’s obligation to pay
amounts outstanding on this Note will immediately be reinstated.  Borrower shall
have the right to prepay all or any part of the principal balance of this Note
at any time without penalty or premium.  Lender shall be entitled to apply the
accrued interest and outstanding principal of this Note toward the redemption of
any Debentures or shares of Series A Preferred Stock held by Borrower.  All
payments on this Note shall be first applied to interest, then to reduce the
outstanding principal balance hereof.
 
3.           Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY
NOTE.  Accordingly, notwithstanding that Borrower’s obligations under this Note
are secured by the Collateral, in the event of a material default hereunder,
Lender shall have full recourse to all the other assets of Borrower.  Moreover,
Lender shall not be required to proceed against or exhaust any Collateral, or to
pursue any Collateral in any particular order, before Lender pursues any other
remedies against Borrower or against any of Borrower’s assets.
 
4.           Security
 
a.           Pledge.  As security for the due and prompt payment and performance
of all payment obligations under this Note and any modifications, replacements
and extensions hereof (collectively, “Secured Obligations”), Borrower hereby
pledges and grants a security interest to Lender in all of Borrower’s right,
title, and interest in and to all of the following, now owned or hereafter
acquired or arising (together the “Collateral”):
 
 
1

--------------------------------------------------------------------------------

 
 
i.           Freely tradable shares of common stock, preferred stock, bonds,
notes and/or debentures (collectively, “Pledged Securities”) with a fair market
value on the date hereof at least equal to the principal amount of this Note,
based upon the trading price of such securities on the OTC Bulletin Board,
NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select Market, NYSE
Amex, or New York Stock Exchange;
 
ii.          all rights of Borrower with respect to or arising out of the
Pledged Securities, including voting rights, and all equity and debt securities
and other property distributed or distributable with respect thereto as a result
of merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
iii.         all proceeds, replacements, substitutions, accessions and increases
in any of the Collateral.
 
b.           Replacement Securities.  So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value than such Pledged Securities.
 
c.           Rights With Respect to Distributions.  So long as no default shall
have occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender shall have the sole right (unless
otherwise agreed by Lender) to receive and retain dividends and distributions
and apply them to the outstanding balance of this Note or hold them as
Collateral, at Lender’s election.
 
d.           Voting Rights.  So long as no default shall have occurred and be
continuing under this Note, Borrower shall be entitled to exercise all voting
rights pertaining to the Pledged Securities and any other Collateral.  However,
upon the occurrence and during the continuance of any default, all rights of
Borrower to exercise the voting rights that Borrower would otherwise be entitled
to exercise with respect to the Collateral shall cease and (unless otherwise
agreed by Lender) all such rights shall thereupon become vested in Lender, which
shall thereupon have the sole right to exercise such rights.
 
e.           Financing Statement; Further Assurances.  Borrower agrees,
concurrently with executing this Note, that Lender may file a UCC-1 financing
statement relating to the Collateral in favor of Lender, and any similar
financing statements in any jurisdiction in which Lender reasonably determines
such filing to be necessary.  Borrower further agrees that at any time and from
time to time Borrower shall promptly execute and deliver all further instruments
and documents that Lender may request in order to perfect and protect the
security interest granted hereby, or to enable Lender to exercise and enforce
its rights and remedies with respect to any Collateral following an event of
default.  In addition, following an event of default, Borrower shall deliver the
Collateral, including original certificates or other instruments representing
the Pledged Securities, to Lender to hold as secured party, and Borrower shall,
if requested by Lender, execute a securities account control agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
f.           Powers of Lender.  Borrower hereby appoints Lender as Borrower’s
true and lawful attorney-in-fact to perform any and all of the following acts,
which power is coupled with an interest, is irrevocable until the Secured
Obligations are paid and performed in full, and may be exercised from time to
time by Lender in its discretion:  To take any action and to execute any
instrument which Lender may deem reasonably necessary or desirable to accomplish
the purposes of this Section 4(f) and, more broadly, this Note including,
without limitation: (i) to exercise voting and consent rights with respect to
Collateral in accordance with this Note, (ii) during the continuance of any
default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to Borrower representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (iii) to perform or cause the performance of any obligation of
Borrower hereunder in Borrower’s name or otherwise, (iv) during the continuance
of any default hereunder, to liquidate any Collateral pledged to Lender
hereunder and to apply proceeds thereof to the payment of the Secured
Obligations or to place such proceeds into a cash collateral account or to
transfer the Collateral into the name of Lender, all at Lender’s sole
discretion, (v)  to enter into any extension, reorganization or other agreement
relating to or affecting the Collateral, and, in connection therewith, to
deposit or surrender control of the Collateral, (vi) to accept other property in
exchange for the Collateral, (vii) to make any compromise or settlement Lender
deems desirable or proper, and (viii) to execute on Borrower’s behalf and in
Borrower’s name any documents required in order to give Lender a continuing
first lien upon the Collateral or any part thereof.
 
5.           Additional Terms
 
a.           No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 
b.           Default.  Any one or more of the following shall constitute a
“default” under this Note:  (i) a default in the payment when due of any amount
hereunder, (ii) Borrower’s refusal to perform any material term, provision or
covenant under this Note, (iii) the commencement of any liquidation,
receivership, bankruptcy, assignment for the benefit of creditors or other
debtor-relief proceeding by or against Borrower, (iv) the transfer by Borrower
of any Pledged Securities without being replaced by Pledged Securities in
accordance with Section 4(b), and (iv) the levying of any attachment, execution
or other process against Borrower, the Collateral or any material portion
thereof.
 
 
3

--------------------------------------------------------------------------------

 

c.           Default Rights
 
i.           Upon the occurrence of any payment default Lender may, at its
election, declare the entire balance of principal and interest under this Note
immediately due and payable.  A delay by Lender in exercising any right of
acceleration after a default shall not constitute a waiver of the default or the
right of acceleration or any other right or remedy for such default.  The
failure by Lender to exercise any right of acceleration as a result of a default
shall not constitute a waiver of the right of acceleration or any other right or
remedy with respect to any other default, whenever occurring.
 
ii.           Further, upon the occurrence of any material non-monetary default,
following 30 days notice from Lender to Borrower specifying the default and
demanded manner of cure for such non-monetary default, Lender shall thereupon
and thereafter have any and all of the rights and remedies to which a secured
party is entitled after a default under the applicable Uniform Commercial Code,
as then in effect.  In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
 
(a)           Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral or any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.
 
(b)           If notice to Borrower is required, give written notice to Borrower
at least ten days before the date of sale of the Collateral or any portion
thereof.
 
(c)           Transfer all or any part of the Collateral into Lender’s name or
in the name of its nominee or nominees.
 
(d)           Vote all or any part of the Collateral (whether or not transferred
into the name of Lender ) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto, as though
Lender were the outright owner thereof.
 
iii.           Borrower acknowledges that all or part of foreclosure of the
Collateral may be restricted by state or federal securities laws, Lender may be
unable to effect a public sale of all or part of the Collateral, that a public
sale is or may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
 
iv.           If, in the opinion of Lender based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Collateral, Borrower shall execute all such
applications and other instruments as may reasonably be required in connection
with securing any such consent, approval or authorization, and will otherwise
use its commercially reasonable best efforts to secure the same.
 
 
4

--------------------------------------------------------------------------------

 
 
v.           The rights, privileges, powers and remedies of Lender shall be
cumulative, and no single or partial exercise of any of them shall preclude the
further or other exercise of any of them.  Any waiver, permit, consent or
approval of any kind by Lender of any default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.  Any proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the balance of
such proceeds shall be applied by Lender toward the payment of the Secured
Obligations.
 
d.           No Oral Waivers or Modifications.  No provision of this Note may be
waived or modified orally, but only in a writing signed by Lender and Borrower.
 
e.           Attorney Fees.  The prevailing party in any action by Lender to
collect any amounts due under this Note shall be entitled to recover its
reasonable attorneys fees and costs.
 
f.           Governing Law.  This Note has been executed and delivered in, and
is to be construed, enforced, and governed according to the internal laws of,
the State of New York without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.
 
g.           Severability.  Whenever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Note shall be held to be prohibited by
or invalid under applicable law, it shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of that
provision or the other provisions of this Note.
 
h.           Entire Agreement.  This Note contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 

       
By:
     
Name:
     
Title:
     

 
 
5

--------------------------------------------------------------------------------

 

Exhibit A-2
 
Form of Additional Investment Right Exercise Notice

 

--------------------------------------------------------------------------------

 

ADDITIONAL INVESTMENT RIGHT EXERCISE NOTICE
 
ZBB ENERGY CORPORATION
 
The undersigned (the “Holder”) hereby exercises the right to purchase
______________ shares of Common Stock (“Investment Right Shares”) of ZBB Energy
Corporation, a Wisconsin corporation (“Company”), pursuant to the Additional
Investment Right contained in the Securities Purchase Agreement dated June 16,
2010, by and among the Company and the investor referred to therein (the
“Purchase Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Purchase Agreement.  The
Holder intends that payment for the Investment Right Shares shall be made as:
 
___         Cash Exercise with respect to ____________ Investment Right Shares


___         Recourse Note Exercise with respect to ____________ Investment Right
Shares


Please issue



 
___ 
A certificate or certificates representing said shares of Common Stock in the
namespecified below and send certificate by overnight courier to the following
address.



Name/Address:


 
___
Said shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC)
account with Depository Trust Company (DTC) specified below.

 
 
Account Information:

 

     
Holder Name
     
By:
     
Name:
     
Title:
     

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Additional Investment Right
Exercise Notice and hereby directs Computershare  to issue the above indicated
number of shares of Common Stock as specified above, in accordance with the
Transfer Agent Instructions dated [_________] from the Company, and acknowledged
and agreed to by the transfer agent.
 

 
ZBB ENERGY CORPORATION
     
By:
     
Name:
     
Title:
   

 
 

--------------------------------------------------------------------------------

 

Exhibit A-3
 
Form of Additional Investment Right Promissory Note

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE


$[_____________]
Date: [________], 20[__]



FOR VALUE RECEIVED, [_____________] (“Borrower”) promises to pay to the order of
ZBB Energy Corporation (“Lender”), at N93 W14475 Whittaker Way, Menomonee Falls,
Wisconsin 53051, or at such other place as Lender may from time to time
designate in writing, the principal sum of $[________], with interest, as
follows.  This Secured Promissory Note is being issued in connection with
exercise of the Additional Investment Right contained in the Securities Purchase
Agreement dated June 16, 2010, by and among the Lender and the investor referred
to therein (the “Purchase Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Purchase
Agreement.


1.           Interest.  The principal balance outstanding from time to time
under this Secured Promissory Note (this “Note”), shall bear interest from and
after the date hereof at the rate of 2.0% per year.  Interest shall be
calculated on a simple interest basis and the number of days elapsed during the
period for which interest is being calculated.  Payments of interest will be due
on each annual anniversary of the date of this Note; provided that Borrower will
not be in default hereunder for failure to make any annual interest payment when
due (other than on the Maturity Date) and the amount of interest not paid when
due shall be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
 
2.           Payments.  If not sooner paid, the entire unpaid principal balance,
interest thereon and any other charges due and payable under this Note shall be
due and payable on the fourth anniversary of the date of this Note (“Maturity
Date”); provided, however, that no payments on this Note will be due or payable
so long as either (a) Lender is in default under the Securities Purchase
Agreement dated June 16, 2010 with Borrower or any Warrant issued pursuant
thereto, or any loan agreement or other material agreement entered into between
the Company and  Borrower, or (b) there are any shares of Series A Preferred
Stock or Debentures of Lender issued or outstanding (each, a “Non-Payment
Event”).  Upon the termination or cure of any Non-Payment Event, Borrower’s
obligation to pay amounts outstanding on this Note will immediately be
reinstated.  Borrower shall have the right to prepay all or any part of the
principal balance of this Note at any time without penalty or premium.  Lender
shall be entitled to apply the accrued interest and outstanding principal of
this Note toward the redemption of any Debentures or shares of Series A
Preferred Stock held by Borrower.  All payments on this Note shall be first
applied to interest, then to reduce the outstanding principal balance hereof.
 
3.           Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY
NOTE.  Accordingly, notwithstanding that Borrower’s obligations under this Note
are secured by the Collateral, in the event of a material default hereunder,
Lender shall have full recourse to all the other assets of Borrower.  Moreover,
Lender shall not be required to proceed against or exhaust any Collateral, or to
pursue any Collateral in any particular order, before Lender pursues any other
remedies against Borrower or against any of Borrower’s assets.

 
1

--------------------------------------------------------------------------------

 

4.           Security
 
a.           Pledge.  As security for the due and prompt payment and performance
of all payment obligations under this Note and any modifications, replacements
and extensions hereof (collectively, “Secured Obligations”), Borrower hereby
pledges and grants a security interest to Lender in all of Borrower’s right,
title, and interest in and to all of the following, now owned or hereafter
acquired or arising (together the “Collateral”):
 
i.           Freely tradable shares of common stock, preferred stock, bonds,
notes and/or debentures (collectively, “Pledged Securities”) with a fair market
value on the date hereof at least equal to the principal amount of this Note,
based upon the trading price of such securities on the OTC Bulletin Board,
NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select Market, NYSE
Amex, or New York Stock Exchange;
 
ii.          all rights of Borrower with respect to or arising out of the
Pledged Securities, including voting rights, and all equity and debt securities
and other property distributed or distributable with respect thereto as a result
of merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
iii.         all proceeds, replacements, substitutions, accessions and increases
in any of the Collateral.
 
b.           Replacement Securities.  So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value than such Pledged Securities.
 
c.           Rights With Respect to Distributions.  So long as no default shall
have occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender shall have the sole right (unless
otherwise agreed by Lender) to receive and retain dividends and distributions
and apply them to the outstanding balance of this Note or hold them as
Collateral, at Lender’s election.
 
d.           Voting Rights.  So long as no default shall have occurred and be
continuing under this Note, Borrower shall be entitled to exercise all voting
rights pertaining to the Pledged Securities and any other Collateral.  However,
upon the occurrence and during the continuance of any default, all rights of
Borrower to exercise the voting rights that Borrower would otherwise be entitled
to exercise with respect to the Collateral shall cease and (unless otherwise
agreed by Lender) all such rights shall thereupon become vested in Lender, which
shall thereupon have the sole right to exercise such rights.
 
 
2

--------------------------------------------------------------------------------

 
 
e.           Financing Statement; Further Assurances.  Borrower agrees,
concurrently with executing this Note, that Lender may file a UCC-1 financing
statement relating to the Collateral in favor of Lender, and any similar
financing statements in any jurisdiction in which Lender reasonably determines
such filing to be necessary.  Borrower further agrees that at any time and from
time to time Borrower shall promptly execute and deliver all further instruments
and documents that Lender may request in order to perfect and protect the
security interest granted hereby, or to enable Lender to exercise and enforce
its rights and remedies with respect to any Collateral following an event of
default.  In addition, following an event of default, Borrower shall deliver the
Collateral, including original certificates or other instruments representing
the Pledged Securities, to Lender to hold as secured party, and Borrower shall,
if requested by Lender, execute a securities account control agreement.
 
f.           Powers of Lender.  Borrower hereby appoints Lender as Borrower’s
true and lawful attorney-in-fact to perform any and all of the following acts,
which power is coupled with an interest, is irrevocable until the Secured
Obligations are paid and performed in full, and may be exercised from time to
time by Lender in its discretion:  To take any action and to execute any
instrument which Lender may deem reasonably necessary or desirable to accomplish
the purposes of this Section 4(f) and, more broadly, this Note including,
without limitation: (i) to exercise voting and consent rights with respect to
Collateral in accordance with this Note, (ii) during the continuance of any
default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to Borrower representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (iii) to perform or cause the performance of any obligation of
Borrower hereunder in Borrower’s name or otherwise, (iv) during the continuance
of any default hereunder, to liquidate any Collateral pledged to Lender
hereunder and to apply proceeds thereof to the payment of the Secured
Obligations or to place such proceeds into a cash collateral account or to
transfer the Collateral into the name of Lender, all at Lender’s sole
discretion, (v)  to enter into any extension, reorganization or other agreement
relating to or affecting the Collateral, and, in connection therewith, to
deposit or surrender control of the Collateral, (vi) to accept other property in
exchange for the Collateral, (vii) to make any compromise or settlement Lender
deems desirable or proper, and (viii) to execute on Borrower’s behalf and in
Borrower’s name any documents required in order to give Lender a continuing
first lien upon the Collateral or any part thereof.
 
5.           Additional Terms
 
a.           No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 

 
3

--------------------------------------------------------------------------------

 

b.           Default.  Any one or more of the following shall constitute a
“default” under this Note:  (i) a default in the payment when due of any amount
hereunder, (ii) Borrower’s refusal to perform any material term, provision or
covenant under this Note, (iii) the commencement of any liquidation,
receivership, bankruptcy, assignment for the benefit of creditors or other
debtor-relief proceeding by or against Borrower, (iv) the transfer by Borrower
of any Pledged Securities without being replaced by Pledged Securities in
accordance with Section 4(b), and (iv) the levying of any attachment, execution
or other process against Borrower, the Collateral or any material portion
thereof.
 
c.           Default Rights
 
i.           Upon the occurrence of any payment default Lender may, at its
election, declare the entire balance of principal and interest under this Note
immediately due and payable.  A delay by Lender in exercising any right of
acceleration after a default shall not constitute a waiver of the default or the
right of acceleration or any other right or remedy for such default.  The
failure by Lender to exercise any right of acceleration as a result of a default
shall not constitute a waiver of the right of acceleration or any other right or
remedy with respect to any other default, whenever occurring.
 
ii.          Further, upon the occurrence of any material non-monetary default,
following 30 days notice from Lender to Borrower specifying the default and
demanded manner of cure for such non-monetary default, Lender shall thereupon
and thereafter have any and all of the rights and remedies to which a secured
party is entitled after a default under the applicable Uniform Commercial Code,
as then in effect.  In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
 
(a)           Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral or any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.
 
(b)           If notice to Borrower is required, give written notice to Borrower
at least ten days before the date of sale of the Collateral or any portion
thereof.
 
(c)           Transfer all or any part of the Collateral into Lender’s name or
in the name of its nominee or nominees.
 
(d)           Vote all or any part of the Collateral (whether or not transferred
into the name of Lender ) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto, as though
Lender were the outright owner thereof.
 
 
4

--------------------------------------------------------------------------------

 

iii.         Borrower acknowledges that all or part of foreclosure of the
Collateral may be restricted by state or federal securities laws, Lender may be
unable to effect a public sale of all or part of the Collateral, that a public
sale is or may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
 
iv.         If, in the opinion of Lender based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Collateral, Borrower shall execute all such
applications and other instruments as may reasonably be required in connection
with securing any such consent, approval or authorization, and will otherwise
use its commercially reasonable best efforts to secure the same.
 
v.          The rights, privileges, powers and remedies of Lender shall be
cumulative, and no single or partial exercise of any of them shall preclude the
further or other exercise of any of them.  Any waiver, permit, consent or
approval of any kind by Lender of any default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.  Any proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the balance of
such proceeds shall be applied by Lender toward the payment of the Secured
Obligations.
 
i.            No Oral Waivers or Modifications.  No provision of this Note may
be waived or modified orally, but only in a writing signed by Lender and
Borrower.
 
j.            Attorney Fees.  The prevailing party in any action by Lender to
collect any amounts due under this Note shall be entitled to recover its
reasonable attorneys fees and costs.
 
k.           Governing Law.  This Note has been executed and delivered in, and
is to be construed, enforced, and governed according to the internal laws of,
the State of New York without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.
 
l.            Severability.  Whenever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law.  However, if any provision of this Note shall be held to be
prohibited by or invalid under applicable law, it shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of that provision or the other provisions of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
m.          Entire Agreement.  This Note contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 

         
By:
      
Name:
     
Title:
     

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A-4
 
Form of Redeemable Subordinated Debenture
 

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DEBENTURE
NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Debenture No. 2010-[   ]
Issuance Date: [              ], 2010

$[                    ]


ZBB Energy Corporation
10% Redeemable Subordinated Debenture
Due [__________], 2060
 
Registered Debentureholder:
Socius CG II, Ltd., a Bermuda exempted company


ZBB Energy Corporation, a Wisconsin corporation (the “Company”), for value
received, hereby promises to pay to the registered holder hereof (the
“Debentureholder”), the principal sum stated above plus accrued interest
thereon, on the 50th anniversary of the issuance date set forth above (the
“Maturity Date”), upon presentation and surrender of this Debenture at the
principal corporate office of the Company, or at such other place as the
Debentureholder may designate, in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.  This debenture is being issued pursuant to the
Securities Purchase Agreement between the Company and the Debentureholder dated
June 16, 2010 (the “SPA”).
 
Interest will accrue on a daily basis on the outstanding principal amount of
this Debenture from and including the date hereof at the rate equal to 10.0% per
annum, for the actual number of days elapsed, and shall be payable on the
Maturity Date or at such earlier time that payment of the entire principal sum
has been made or duly provided for.
 
1.           General.
 
a.           No Registration.  The Debentureholder understands that: (i) this
Debenture has not been registered under the Securities Act of 1933, as amended
(the “Act”), or any other federal or state law governing the issuance or
transfer of securities (herein collectively called the “securities laws”), (ii)
the securities laws impose substantial restrictions upon the transfer of any
interest in this Debenture, and (iii) the Company is not obligated to register
this Debenture or the securities acquired upon conversion of this Debenture
under the securities laws or otherwise take any action to facilitate or make
possible any transfer of any interest in this Debenture.
 
1

--------------------------------------------------------------------------------


 
b.           Mutilated, Destroyed, Lost and Stolen Debentures.  If (i) any
mutilated Debenture is surrendered to the Company or the Company receives
evidence to its satisfaction of the destruction, loss or theft of any Debenture,
and (ii) there is delivered to the Company such security or indemnity as may be
required by the Company to save the Company harmless, then the Company shall
execute and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Debenture, a new Debenture of like tenor and principal
amount, bearing a number not contemporaneously outstanding.  Every new Debenture
issued pursuant to this Section 1(b) in lieu of any destroyed, lost or stolen
Debenture shall constitute an original additional contractual obligation of the
Company, whether or not the destroyed, lost or stolen Debenture shall be at any
time enforceable by anyone, and shall be entitled to all the benefits hereof
equally and proportionately with any and all other Debentures duly issued.  The
provisions of this Section 1(b) are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Debentures.
 
c.           Payment of Interest; Interest Rights Preserved.  Interest on this
Debenture which is payable, and is punctually paid or duly provided for, on any
interest payment date shall be paid to the person in whose name this Debenture
(or one or more predecessor Debentures) is registered at the close of business
on the business day immediately prior to such payment date.  Each Debenture
delivered for transfer or in exchange for or in lieu of any other Debenture
shall carry the rights to interest accrued and unpaid, and to accrue, which were
carried by such other Debenture.
 
d.           Persons Deemed Owners.  The Company, and any agent of the Company,
may treat the person in whose name this Debenture is registered as the owner of
this Debenture for the purpose of receiving payment of principal and, subject to
Section 1(c), interest on this Debenture and for all other purposes whatsoever,
whether or not this Debenture be overdue, and neither the Company nor any agent
of the Company shall be affected by notice to the contrary.
 
e.           Cancellation.  This Debenture when surrendered for payment,
redemption, transfer, exchange or conversion shall be delivered to the Debenture
registrar for cancellation. The Company may at any time deliver to the Debenture
registrar for cancellation any Debentures previously authenticated and delivered
hereunder which the Company may have acquired in any manner whatsoever, and all
Debentures so delivered shall be promptly cancelled by the Debenture registrar.
No Debentures shall be issued in lieu of or in exchange for any Debentures
cancelled as provided in this Section 1(e), except as expressly permitted. All
cancelled Debentures held by the Debenture registrar shall be disposed of as
directed by the Company.
 
2.           Conversion.
 
a.           Automatic Conversion to Preferred Stock.
 
(i)           Automatic Conversion.  Immediately upon the authorization of
shares of Series A Preferred Stock of the Company, $0.01 par value per share
(“Preferred Stock”), in accordance with a Certificate of Designations in a form
mutually agreed between the Company and the Debentureholder prior to the
issuance of this Debenture, the entire face amount of this Debenture shall
automatically convert into fully paid and nonassessable shares of Preferred
Stock.  The number of shares of Preferred Stock issuable upon any conversion of
this Debenture at any given time shall be determined by dividing the principal
amount of this Debenture, together with any accrued but unpaid interest thereon,
by $10,000.00.
 
2

--------------------------------------------------------------------------------


 
(ii)          No Registration.  The Debentureholder, by purchasing this
Debenture, understands that the Preferred Stock to be issued pursuant to the
conversion rights granted hereunder shall not have been registered under the
Act, nor is it the intent of the Company to so register said Preferred Stock and
that, to the extent required by applicable law, the certificates evidencing said
Preferred Stock shall bear a legend indicating that said shares are “restricted
securities” within the meaning of Rule 144 under the Act.
 
(iii)         Restrictions on Transfer.  The Debentureholder further understands
that until and unless said Preferred Stock is registered under the Act, the Act
may be construed to prohibit any public sale or transfer of any of the Preferred
Stock unless such public sale or transfer is effected in compliance with all
applicable laws.
 
b.           Fundamental Change.
 
(i)           Conditional Conversion Election.  For purposes of this Debenture,
a “Fundamental Change” shall be deemed to have occurred if there shall be: (A)
any consolidation to which the Company shall be a party, (B) any merger in which
the Company shall not survive, (C) any merger in which the Common Stock
outstanding immediately prior to such merger shall be exchanged for or converted
into any cash, securities or other property, (D) any complete liquidation of the
Company or (E) any partial liquidation of the Company for which the approval of
the holders of Common Stock is required or which is involuntary.  In connection
with any Fundamental Change, other than a merger of the Company for the purpose
of reincorporation in another jurisdiction without a material change in stock
ownership, the Debentureholder shall have the right at any time before the
consummation of the Fundamental Change to make a conditional election to convert
all or such portion of this Debenture as the Debentureholder shall desire into
Preferred Stock if the Fundamental Change is consummated and to participate
therein as if the Debentureholder had held such Preferred Stock on the date as
of which the holders of Preferred Stock entitled to participate therein shall be
selected, but not to convert this Debenture if the Fundamental Change is not
consummated. This Debenture converted pursuant to any conditional election made
pursuant to rights granted in this Section 2(b)(i) shall be deemed to have been
converted on the record date (or if there be no record date, the point in time)
used to determine the holders of Common Stock entitled to participate in the
Fundamental Change or other event giving rise to such conditional election.
 
(ii)           Fundamental Change Adjustment.  As a condition to the
consummation of any Fundamental Change, lawful and adequate provision shall be
made whereby the Debentureholder, if such Debentureholder shall not make a
conditional conversion election pursuant to Section 2(b)(i) , will immediately
after the consummation of such Fundamental Change have the right to convert this
Debenture into such shares of stock, securities or assets which such
Debentureholder could have received in such Fundamental Change if such
Debentureholder had made a conditional conversion of this Debenture pursuant to
Section 2(b)(i) . In each such case appropriate provision will be made with
respect to such Debentureholder’s rights and interests to the end that the
provisions of Section 2 shall thereafter be applicable in relation to any shares
of stock, securities or assets thereafter deliverable upon the conversion of
this Debenture to provide such Debentureholder with protections after such
Fundamental Change substantially equivalent to the protections provided by
Section 2 prior to such Fundamental Change.
 
3

--------------------------------------------------------------------------------



3.           Subordination.
 
a.           Extent of Subordination.  The indebtedness evidenced by this
Debenture shall be subordinate in right of payment to any given Senior
Obligation (as defined below) in the manner and to the extent provided (i) in
this Section 3 and (ii) in any written commitment which the Company may at any
time make in good faith with respect to the given Senior Obligation.  Without
limiting by implication the generality of the preceding sentence, the Company
shall have the right to enter into commitments with respect to any given Senior
Obligation (either at the time such Senior Obligation shall be incurred or at
any time thereafter) which may preclude the Company from making payments on this
Debenture until all amounts on the Senior Obligation are satisfied or impose
other restrictions on the payment of this Debenture and all other persons
interested in this Debenture to the extent provided in such commitment, provided
that such commitment shall be made in good faith.
 
b.           Senior Obligations.  Any obligation of any kind that the Company
may at any time have (including, but not limited to, any obligation for borrowed
money, any contractual obligation, any guarantee of any kind, and any other
contingent obligation) shall be deemed to be a “Senior Obligation” unless the
terms governing such obligation expressly provide that such obligation should
not be deemed a “Senior Obligation” for purposes of this Debenture.
 
c.           Reorganization Distribution.  If any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, is made to creditors upon any total liquidation of the Company,
whether voluntary or involuntary, or upon any liquidation or reorganization of
the Company in bankruptcy, insolvency, receivership or other proceedings, then
all amounts due upon all Senior Obligations owed by the Company shall first be
paid in full or payment thereof duly provided for before the Debentureholder is
entitled to receive or retain any assets so paid or distributed in respect
hereof; and upon such liquidation or reorganization any payment or distribution
of assets of the Company of any kind or character, whether in cash, property or
securities, to which the Debentureholder would be entitled except for these
provisions shall be paid by the Company, or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution, directly to the holders of Senior Obligations (pro rata on the
basis of the respective amounts of the Senior Obligations held by such holders
or their representatives), until all such Senior Obligations are paid in full,
in money or money’s worth, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Obligations, before any payment or
distribution is made to the Debentureholder. If any holder of any Senior
Obligation receives any payment or distribution which, except for the provisions
of this Section 3(c), would have been payable or deliverable with respect to
this Debenture, the Debentureholder shall be subrogated to the rights of the
holder of such Senior Obligation against the Company to the extent of the amount
so paid.
 
4

--------------------------------------------------------------------------------


 
d.           Rights Reserved.  The provisions of this Section 3 are for the
purpose of defining the relative rights of the holders of Senior Obligations on
the one hand and the holder of this Debenture on the other hand.  Nothing herein
shall impair the Company’s obligation to the holder of this Debenture to pay to
such Debentureholder principal and interest in accordance with the terms of this
Debenture.  An amount shall be deemed “past due” for the purpose of this
Debenture if it shall not be paid when its payment would have been due if this
Section 3 had not been applicable.  No provision of this Section 3 shall be
construed to prevent the holder of this Debenture from exercising all remedies
otherwise available under the terms of this Debenture or under applicable law
upon the occurrence of Default (including, but not limited to, acceleration of
the maturity of principal owed on this Debenture), no portion of the amounts
owed on this Debenture shall be paid by the Company until and unless such
payment shall be permitted under this Section 3 and any commitment made in
accordance with clause (a) of this Section 3.  Nothing in this Section 3 shall
prevent conversion at any time of all or any part of the principal balance of
this Debenture into Common Stock.
 
4.           Remedies.
 
a.           Events of Default.  A “Default” shall be deemed to exist for
purposes of this Debenture so long as:
 
(i)           any interest owed shall be past due and shall have been past due
for 30 days; or
 
(ii)           the principal owed on this Debenture shall be past due; or
 
(iii)          the Company shall be in breach of any other covenant, agreement
or warranty of the Company in this Debenture, and such breach shall have
continued for at least 30 days after there has been given to the Chief Financial
Officer or Treasurer of the Company, by the Debentureholder, a written notice
specifying such breach and requiring it to be remedied and stating that such
notice is a “notice of default” hereunder; or
 
(iv)         a decree or order by a court having jurisdiction in the premises
shall have been entered adjudicating the Company a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization of the Company
under the Federal Bankruptcy Code or any other similar applicable Federal or
state law, and such decree or order shall have been in effect for a period of 60
days; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of the Company or of any property of the Company or for the
winding up or liquidation of its affairs shall be in effect and shall have been
in effect for a period of 60 days; or
 
(v)          the Company or any subsidiary shall have instituted proceedings to
be adjudicated a voluntary bankrupt, or shall consent to the filing of a
bankruptcy proceeding against it, or shall have filed a petition or answer or
consent seeking reorganization under the Federal Bankruptcy Code or any other
applicable Federal or state law, or shall have consented to the filing of any
such petition, or shall consent to the appointment of a receiver or liquidator
or trustee or assignee in bankruptcy or insolvency of it or of its property, or
shall have made an assignment for the benefit of creditors, or shall have
admitted in writing its inability to pay its debts generally as they become due,
or corporate action shall be taken by the Company or any subsidiary in
furtherance of any of the aforesaid purposes.
 
5

--------------------------------------------------------------------------------


 
A default shall be deemed to exist whenever prescribed by the terms of this
Section 4(a) regardless of whether such Default shall be voluntary or
involuntary or shall result from compliance with any legal requirement or any
other circumstance of any kind.
 
b.           Acceleration of Maturity.  Whenever a Default exists, the
Debentureholder may declare the principal of this Debenture to be due and
payable immediately, by a notice in writing to the Chief Financial Officer or
Treasurer of the Company, and upon any such declaration such principal (subject
to the provisions of Section 3) shall become immediately due and payable.
 
c.           Collection of Indebtedness and Suits for Enforcement.  The Company
covenants that if the principal or interest shall become past due, the Company
shall pay interest upon the overdue principal and, to the extent that payment of
such interest shall be legally enforceable, upon overdue installments of
interest, at the rate borne by this Debenture and such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the
Debentureholder. If the Company fails to pay such amount forthwith upon such
demand, the Debentureholder may institute a judicial proceeding for the
collection of the sums so due and unpaid, and may prosecute such proceeding to
judgment or final decree, and may enforce the same against the Company or any
other obligor upon the Debenture and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of the Company or
any other obligor upon the Debenture, wherever situated.
 
d.           Unconditional Right of Debentureholder to Received Principal and
Interest.  Notwithstanding any other provision in this Debenture (with the
exception of the subordination provisions contained in Section 3), the
Debentureholder shall have the right (except as otherwise provided in Section 3)
which is absolute and unconditional to receive payment of the principal of and,
subject to Section 1(c), interest on the stated maturity (or, in the case of
redemption, on the redemption date) and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
the Debentureholder.
 
e.           Rights and Remedies Cumulative.   No right or remedy herein
conferred upon or reserved to the Debentureholder is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment or any other
appropriate right or remedy.
 
f.           Governing Law; Dispute Resolution.  This Debenture shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Debenture shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.
 
g.           Delay or Omission Not Waiver.  No delay or omission of any
Debentureholder to exercise any right or remedy accruing upon any Default shall
impair any such right or remedy or constitute a waiver of any such Default or an
acquiescence therein.  Every right and remedy given by this Debenture or by law
to the Debentureholder may be exercised from time to time, and as often as may
be deemed expedient, by the Debentureholder.
 
6

--------------------------------------------------------------------------------


 
h.           Undertaking for Costs. The parties to this Debenture agree that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Debenture, an undertaking of any party litigant to
pay the costs of such suit, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant.
 
i.           Waiver of Stay or Extension Laws.  The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Debenture, and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted, but will suffer and
permit the execution of every such power as though no such law had been enacted.
 
5.           Redemption.
 
a.           Corporation’s Redemption Option.  Upon or after the fourth
anniversary of the initial Issuance Date, the Corporation shall have the right,
at the Corporation’s option, to redeem all or a portion of the Debentures, at a
price per share (the “Debenture Redemption Price”) equal to 100% of the
Debenture Liquidation Value, plus accrued interest thereon.
 
b.           Early Redemption.  Prior to redemption pursuant to Section 5(a)
hereof, the Corporation shall have the right, at the Corporation’s option, to
redeem all or a portion of the Debentures, at a price per share equal to: (i)
127% of the Debenture Liquidation Value if redeemed on or after the first
anniversary but prior to the second anniversary of the initial Issuance Date,
(ii) 118% of the Debenture Liquidation Value if redeemed on or after the second
anniversary but prior to the third anniversary of the initial Issuance Date, and
(iii) 109% of the Debenture Liquidation Value if redeemed on or after the third
anniversary but prior to the fourth anniversary of the initial Issuance Date.
 
c.           Mandatory Redemption.  If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation shall redeem the Debentures at the Debenture Redemption
Price (plus the premium for early redemption pursuant to Section 5(b) hereof if
applicable).
 
d.           Mechanics of Redemption.  If the Corporation elects to redeem any
of the Debenture then outstanding, it shall do so by delivering written notice
thereof via facsimile and overnight courier (“Notice of Redemption at Option of
Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation shall indicate (A) the number of Debenture that the Corporation is
electing to redeem and (B) the Corporation Redemption Price (plus the premium
for early redemption pursuant to Section 5(b) if applicable).
 
7

--------------------------------------------------------------------------------


 
e.           Payment of Redemption Price.  Upon receipt by any Holder of a
Notice of Redemption at Option of Corporation, such Holder shall promptly submit
to the Corporation such Holder’s Debentures.  Upon receipt of such Holder’s
Debentures, the Corporation shall pay the Debenture Redemption Price (plus the
premium for early redemption pursuant to Section 5(b) if applicable), to such
Holder, at the Corporation’s option either (i) in cash, or (ii) by offset
against any outstanding note payable from Holder to the Corporation that was
issued by Holder in connection with the exercise of the additional purchase
right under the SPA or warrants issued in connection therewith by such Holder.
 
f.           Payment Date.  For purposes of this Debenture, the “Payment Date”
shall be the later of the Redemption Date or the time this Debenture shall be
surrendered to the Company.  If this Debenture shall not be paid upon the
Payment Date, the principal shall, until paid, bear interest from the Redemption
Date at the rate borne by this Debenture.  In the event of redemption by the
Company, the Company hereby retains a right to offset against the amount to be
paid by the Company to the Debentureholder upon such redemption any amounts owed
to the Company by the Debentureholder as of the Payment Date notwithstanding the
manner in which such debt of the Debentureholder to the Company may have been
incurred.
 
g.           Cancellation of Redeemed Debenture.  When and if this Debenture is
redeemed and paid under the provisions of this Section 5, this Debenture shall
forthwith be cancelled by the Company.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ZBB Energy Corporation has caused this Debenture to be
signed in its name by the signature of its President and attested by the
signature of its Secretary.
 
ZBB ENERGY CORPORATION


By:
 



ATTEST:


By:
 




--------------------------------------------------------------------------------


 
Exhibit B
 
Certificate of Designations
 

--------------------------------------------------------------------------------


 
ZBB ENERGY CORPORATION
 
CERTIFICATE OF DESIGNATION
OF PREFERENCES, RIGHTS AND LIMITATIONS
OF
SERIES A PREFERRED STOCK
 
Pursuant to Sections 180.1002 and 180.0602 of the Wisconsin Business Corporation
Law

 
The undersigned hereby certifies that:
 
1.           He is the [________] of ZBB Energy Corporation, a Wisconsin
corporation (the “Corporation”).
 
2.           The Corporation is authorized to issue [________] shares of
preferred stock, of which [________] shares have been designated as Series A
Preferred Stock, with no shares of preferred stock currently issued or
outstanding.
 
3.           Pursuant to the authority granted to and vested in the Board of
Directors in accordance with the Articles of Incorporation of the Corporation,
as amended, the following resolutions were duly adopted by the Board of
Directors:
 
WHEREAS, the Articles of Incorporation of the Corporation provide for a class of
its authorized stock known as preferred stock, comprised of [________] shares,
$0.01 par value per share (the Preferred Stock”), issuable from time to time in
one or more series; and
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 2000 shares of the Preferred Stock which the Corporation has the authority to
issue, with face value of $10,000.00 per share, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
 
TERMS OF PREFERRED STOCK
 
1.           Designations, Amount and Par Value.  The series of Preferred Stock
shall be designated as the Corporation’s Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 2000 (which
shall not be subject to increase without any consent of the holders of the
Series A  Preferred Stock (each a “Holder” and collectively, the “Holders”) that
may be required by applicable law.  Each share of Series A Preferred Stock shall
have a par value of $0.01 per share.
 
1

--------------------------------------------------------------------------------


 
2.           Ranking and Voting.
 
a.           Ranking.  The Series A Preferred Stock shall, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:
(i) senior to the Corporation’s common stock, par value $0.01 per share (“Common
Stock”), and any other class or series of preferred stock of the Corporation
except as set forth in clause (ii) below (collectively, together with any
warrants, rights, calls or options exercisable for or convertible into such
Preferred Stock, the “Junior Securities”); and (ii) junior to all existing and
future indebtedness of the Corporation (the “Senior Securities”).
 
b.           Voting.  Except as required by applicable law or as set forth
herein, the holders of shares of Series A Preferred Stock will have no right to
vote on any matters, questions or proceedings of this Corporation including,
without limitation, the election of directors.
 
3.           Dividends and Other Distributions.  Commencing on the date of the
issuance of any such shares of Series A Preferred Stock (each respectively an
“Issuance Date”), Holders of Series A Preferred Stock shall be entitled to
receive annual dividends on each outstanding share of Series A Preferred Stock
(“Dividends”), which shall accrue in shares of Series A Preferred Stock at a
rate equal to 10.0% per annum from the Issuance Date.  Accrued Dividends shall
be payable upon redemption of the Series A Preferred Stock in accordance with
Section 6.
 
a.           Any calculation of the amount of such Dividends payable pursuant to
the provisions of this Section 4 shall be made based on a 365-day year and on
the number of days actually elapsed during the applicable period, compounded
annually.
 
b.           So long as any shares of Series A Preferred Stock are outstanding,
no dividends or other distributions will be paid, declared or set apart with
respect to any Junior Securities.  The Common Stock shall not be redeemed while
the Series A Preferred Stock is outstanding.
 
4.           Protective Provisions.  So long as any shares of Series A Preferred
Stock are outstanding, the Corporation shall not, without the affirmative
approval of the Holders of a majority of the shares of the Series A Preferred
Stock then outstanding (voting as a class), (a) alter or change adversely the
powers, preferences or rights given to the Series A Preferred Stock or alter or
amend this Certificate of Designations, (b) authorize or create any class of
stock ranking as to distribution of assets upon a liquidation senior to or
otherwise pari passu with the Series A Preferred Stock, (c) amend its
certificate or articles of incorporation, articles of association, or other
charter documents in breach of any of the provisions hereof, (d) increase the
authorized number of shares of Series A Preferred Stock, (e) liquidate, dissolve
or wind-up the business and affairs of the Corporation, or effect any Deemed
Liquidation Event (as defined below), or (f) enter into any agreement with
respect to the foregoing.  
 
2

--------------------------------------------------------------------------------


 
c.           A “Deemed Liquidation Event” shall mean:  (i) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
5.           Liquidation.
 
a.           Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, and after payment or provision
for any liquidation preferences to the Senior Securities, before any
distribution or payment shall be made to the holders of any Junior Securities by
reason of their ownership thereof, the Holders of Series A Preferred Stock shall
first be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each outstanding
share of Series A Preferred Stock equal to $10,000.00 (the “Original Series A
Issue Price”), plus any accrued but unpaid Dividends thereon (collectively, the
“Series A Liquidation Value”).  If, upon any liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the amounts payable
with respect to the shares of Series A Preferred Stock are not paid in full, the
holders of shares of Series A Preferred Stock shall share equally and ratably in
any distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Dividends, if any,
to which each such holder is entitled.
 
b.           After payment has been made to the Holders of the Series A
Preferred Stock of the full amount of the Series A Liquidation Value, any
remaining assets of the Corporation shall be distributed among the holders of
the Junior Securities in accordance with the Corporation’s Articles of
Incorporation (including all Certificates of Designations).
 
c.           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation shall be insufficient to make payment
in full to all Holders, then such assets shall be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
 
6.           Redemption.
 
a.           Corporation’s Redemption Option.  Upon or after the fourth
anniversary of the initial Issuance Date of any shares of Series A Preferred
Stock, or if such shares were issued upon conversion of the Company’s
10% Redeemable Subordinated Debentures the initial issuance of such Debentures
(whichever such initial issuance date applies, the “Deemed Issuance Date”), the
Corporation shall have the right, at the Corporation’s option, to redeem all or
a portion of the shares of Series A Preferred Stock, at a price per share (the
“Corporation Redemption Price”) equal to 100% of the Series A Liquidation Value.
 
3

--------------------------------------------------------------------------------


 
b.           Early Redemption.  Prior to redemption pursuant to Section 6(a)
hereof, the Corporation shall have the right, at the Corporation’s option, to
redeem all or a portion of the shares of Series A Preferred Stock, at a price
per share equal to: (i) 127% of the Series A Liquidation Value if redeemed on or
after the first anniversary but prior to the second anniversary of the Deemed
Issuance Date, (ii) 118% of the Series A Liquidation Value if redeemed on or
after the second anniversary but prior to the third anniversary of the Deemed
Issuance Date, and (iii) 109% of the Series A Liquidation Value if redeemed on
or after the third anniversary but prior to the fourth anniversary of the Deemed
Issuance Date.
 
c.           Mandatory Redemption.  If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation shall redeem the Series A Preferred Stock at the
Corporation Redemption Price (plus the premium for early redemption pursuant to
Section 6(b) hereof if applicable).
 
d.           Mechanics of Redemption.  If the Corporation elects to redeem any
of the Holders’ Series A Preferred Stock then outstanding, it shall do so by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Redemption at Option of Corporation”) to each Holder, which Notice of
Redemption at Option of Corporation shall indicate (A) the number of shares of
Series A Preferred Stock that the Corporation is electing to redeem and (B) the
Corporation Redemption Price (plus the premium for early redemption pursuant to
Section 6(b) if applicable).
 
e.           Payment of Redemption Price.  Upon receipt by any Holder of a
Notice of Redemption at Option of Corporation, such Holder shall promptly submit
to the Corporation such Holder’s Series A Preferred Stock certificates.  Upon
receipt of such Holder’s Series A Preferred Stock certificates, the Corporation
shall pay the Corporation Redemption Price (plus the premium for early
redemption pursuant to Section 6(b) if applicable), to such Holder, at the
Corporation’s option either (i) in cash, or (ii) by offset against any
outstanding note payable from Holder to the Corporation that was issued by
Holder in connection with the purchase of the Corporation’s Common Stock
(including upon exercise of warrants) by such Holder.
 
7.           Transferability. The Series A Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (“Transfer”) in
accordance with state and federal securities laws.  The Corporation shall keep
at its principal office, or at the offices of the transfer agent, a register of
the Series A Preferred Stock.  In connection with any such Transfer, upon the
surrender of any certificate representing Series A Preferred Stock at such
place, the Corporation, at the request of the record Holder of such certificate,
shall execute and deliver (at the Corporation’s expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate.  Each such new certificate
shall be registered in such name and shall represent such number of shares as is
requested by the Holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate.
 
4

--------------------------------------------------------------------------------


 
8.           Miscellaneous.
 
a.           Notices.  Any and all notices to the Corporation shall be addressed
to the Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Wisconsin.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 8 prior to 5:30 p.m.
Eastern time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
b.           Lost or Mutilated Preferred Stock Certificate.  Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder shall be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series A
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
indemnity agreement shall be satisfactory) or in the case of any such mutilation
upon surrender of such certificate, the Corporation shall, at its expense,
execute and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.
 
c.           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designations and shall not be
deemed to limit or affect any of the provisions hereof.
 
5

--------------------------------------------------------------------------------


 
RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Certificate
of Designations of Preferences, Rights and Limitations of Series A Preferred
Stock in accordance with the foregoing resolution and the provisions of
Wisconsin law.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations this ___ day of [            ], 2010.


By:
 
Name:
 
Title:
 



This document was drafted by:



--------------------------------------------------------------------------------

 
6

--------------------------------------------------------------------------------


 
Exhibit C
 
Transfer Agent Instructions
 

--------------------------------------------------------------------------------


 
[Date]
 
Computershare
2 North LaSalle Street
Chicago, Illinois 60602


Re:  ZBB Energy Corporation
 
Ladies and Gentlemen:
 
In accordance with the Securities Purchase Agreement (“Purchase Agreement”),
dated June 16, 2010, by and between ZBB Energy Corporation, a Wisconsin
corporation (the “Company”), and Socius CG II, Ltd., a Bermuda exempted company
(the “Buyer”), pursuant to which Company may issue and deliver shares of common
stock of the Company, par value $0.01 per share (“Common Stock”), in payment of
the Commitment Fee payable thereunder (the “Commitment Fee Shares”), a warrant
(the “Warrant”) to purchase additional shares of Common Stock (the “Warrant
Shares”), and shares of common stock upon exercise of Additional Investment
Rights contained therein (the “Investment Right Shares” and, together with the
Commitment Fee Shares and Warrant Shares, collectively, the “Common Shares”),
this shall serve as our irrevocable authorization and direction to you (provided
that you are the transfer agent of the Company at such time) to issue the
Commitment Fee Shares and, in the event the holder of the Warrant elects or has
elected to exercise all or any portion of the Warrant, from time to time, upon
surrender to you of a notice of exercise of the Warrant, the Warrant Shares.
Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.
 
Specifically, this shall constitute an irrevocable instruction to you to process
any notice of exercise of the Warrant in accordance with the terms of these
instructions as soon as practicable. Upon your receipt of a copy of the executed
notice of exercise of the Warrant, you shall use your best efforts to, within
one (1) Trading Day following the date of receipt of the notice of exercise, (A)
provided you are then participating in The Depository Trust Company (DTC) Fast
Automated Securities Transfer (FAST) Program and the Company is Deposit
Withdrawal At Custodian (DWAC) eligible, credit such aggregate number of shares
of Common Stock to which the Buyer is entitled to the Buyer’s or its designee’s
balance account with DTC through its DWAC system provided the Buyer causes its
bank or broker to initiate the DWAC transaction, or (B) only if you are not
participating in the DTC FAST Program or the Company is not DWAC eligible, issue
and surrender to a common carrier for overnight delivery to the address as
specified in the notice of exercise a certificate, registered in the name of the
Buyer or its designee, for the number of shares of Common Stock to which the
Buyer is entitled upon exercise of the Warrant as set forth in the notice of
exercise.
 
The Company hereby confirms that the Common Shares should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company.  If the Common Shares are certificated, the
certificates shall not bear any legend restricting transfer of the shares
represented thereby.
 
1

--------------------------------------------------------------------------------


 
The Company hereby confirms and you acknowledge that, in the event counsel to
the Company does not issue any opinion of counsel required to issue any Common
Shares free of legend, the Company authorizes you to accept an opinion of
counsel from Luce, Forward, Hamilton & Scripps LLP.
 
The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company’s
transfer agent, until such time as the Company provides written notice to you
and Buyer that a suitable replacement has agreed to serve as transfer agent and
to be bound by the terms and conditions of this letter agreement regarding
Irrevocable Transfer Agent Instructions (this “Agreement”).
 
The Company and you hereby acknowledge and confirm that complying with the terms
of this Agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.
 
The Company and you acknowledge that the Buyer is relying on the representations
and covenants made by the Company and you hereunder and that such
representations and covenants are a material inducement to the Buyer to enter
into the Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants made hereunder, the Buyer would not
enter into the Purchase Agreement and purchase Securities pursuant thereto.
 
Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, in addition to all other
rights or remedies, an injunction restraining such breach and granting specific
performance of the provisions of this Agreement should issue without any
requirement to show any actual damage or to post any bond or other security.
 
You may at any time resign as transfer agent hereunder by giving fifteen (15)
days prior written notice of resignation to the Company and the Buyer. Prior to
the effective date of the resignation as specified in such notice, the Company
will issue to you instructions authorizing delivery of Common Shares to a
substitute transfer agent selected by, and in the sole discretion of, the
Company. If no successor transfer agent is named by the Company, you may apply
to a court of competent jurisdiction in the State of Wisconsin for appointment
of a successor transfer agent and for an order to deposit Common Shares with the
clerk of any such court.
 
The Company must keep its bill current with you – if the Company is not current
and is on suspension, the Buyer will have the right to pay the Company’s
outstanding bill, in order for you to act upon this Agreement. If the
outstanding bill is not paid by the Company or the Buyer, you have no further
obligation under this Agreement.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
ZBB ENERGY CORPORATION
       
By:
   
Name:
   
Title:
 



THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:
 
Computershare


By:
 
Name:
 
Title:
 



3

--------------------------------------------------------------------------------


 
Exhibit D
 
Lock-Up Agreement
 

--------------------------------------------------------------------------------


 
 [Date]
 
Socius CG II, Ltd.
Clarendon House
2 Church Street
Hamilton HM 11
Bermuda
 
Ladies and Gentlemen:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement dated as of June 16, 2010 (“Purchase Agreement”)
and entered into by and among ZBB Energy Corporation, a Wisconsin corporation
(“Company”) and Socius CG II, Ltd., a Bermuda exempted company (“Investor”),
with respect to the purchase without registration under the Securities Act of
1933, as amended (the “Act”), in reliance on Section 4(2) of the Act and Rule
506 of Regulation D promulgated thereunder, of shares of the Company’s Series A
Preferred Stock and related Securities.  Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Purchase
Agreement.
 
In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of ten Trading Days beginning on each date
the Company delivers a Tranche Notice to Investor (the “Tranche Notice Date”)
and ending on the Tranche Closing Date pursuant to the terms of the Purchase
Agreement (the “Lock-up Period”), the undersigned will not, without the prior
written consent of Investor, (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock of the Company
or any securities convertible into or exercisable or exchangeable for Common
Stock, or warrants or other rights to purchase Common Stock or any such
securities, or any securities substantially similar to the Common Stock, (b)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
any such securities, or warrants or other rights to purchase Common Stock,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise, or (c) publicly announce an
intention to effect any transaction specified in clause (a) or (b).
 
The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options.  Notwithstanding clause (a) above, the undersigned may
make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and such charity or entity shall not be required to be
bound by the terms of this Lock-Up Agreement; provided, however, that in the
event the undersigned exercises options during the Lock-Up Period, the
undersigned may not, during the Lock-Up Period, dispose of the number of shares
of Common Stock underlying such exercised options equal to the number of shares
of Common Stock gifted by the undersigned pursuant to this sentence during the
Lock-Up Period.  For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.
 
1

--------------------------------------------------------------------------------


 
The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor.  Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.
 
Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.
 

 
Sincerely,
     
 
 
Stockholder
 
Print Name:



Acknowledged and Agreed:
 
ZBB Energy Corporation

 
By:  
   
Name:
   
Title:
   

 
2

--------------------------------------------------------------------------------


 
Exhibit E
 
Opinion
 

--------------------------------------------------------------------------------


 
 
1.              The Company is a corporation duly incorporated, validly existing
and in good standing under the WBCL.
 
2.              The issuance of the Commitment Fee Shares, the Investment Right
Shares, the Warrant Shares, the Warrants and the Debentures have been duly
authorized and, when issued and duly paid for in accordance with the terms of
the Agreement, the Commitment Fee Shares and the Investment Right Shares, and
upon exercise of the Warrant in accordance with its terms, the Warrant Shares
will be, validly issued, fully paid and non-assessable.
 
3.              The issuance of the Preferred Shares will be duly authorized
and, when issued and duly paid for in accordance with the terms of the
Agreement, or upon conversion of the Debentures in accordance with the terms
thereof, the Preferred Shares will be validly issued, fully paid and
non-assessable.
 
4.              The issuance of the Commitment Fee Shares, the Investment Right
Shares, the Warrant Shares, the Warrants, the Preferred Shares and the
Debentures are not subject to statutory or, to our knowledge, contractual
preemptive rights of any shareholder of the Company.
 
5.              The Company has the corporate power and authority to (a)
execute, deliver and perform its obligations under the Agreement, the Debentures
and the Warrant and (b) issue, sell and deliver the Commitment Fee Shares, the
Investment Right Shares, the Warrant Shares, the Warrant and the Debentures
pursuant to the Agreement.  The Company will have the corporate power and
authority to (x) execute, deliver and perform its obligations under the
Certificate of Designations, and (y) issue, sell and deliver the Preferred
Shares pursuant to the Agreement and the Certificate of Designations.
 
6.              The execution and delivery by the Company of the Agreement, the
Debentures and the Warrant and the performance by the Company of its obligations
under the Agreement, the Debentures and the Warrant have been duly authorized by
all requisite corporate action on the part of the Company.  The Agreement and
the Warrant have been duly executed and delivered by the Company.
 
7.              The execution and delivery by the Company of the Agreement, the
Debentures and the Warrant do not, and the execution of the Certificate of
Designations by the Company, the filing of the Certificate of Designations with
the Wisconsin Department of Financial Institutions, the delivery of the
Preferred Shares and the Company’s performance of its obligations under the
Agreement, the Debentures, the Warrant and the Certificate of Designations will
not, (a) violate the Company’s Articles of Incorporation or By-Laws, as in
effect on the date hereof, (b) violate in any material respect any state or
federal law, rule or regulation or any judgment, order or decree of any state or
federal court or governmental or administrative authority known to us that is
applicable to the Company or its properties or assets and which could have a
material adverse effect on the Company’s business, properties, assets, financial
condition or results of operation or prevent the performance by the Company of
any material obligation under the Agreement, or (c) require the authorization,
consent or other action of, notice to or filing or qualification with, any state
or federal governmental authority, except as have been, or will be, made or
obtained.

 
 

--------------------------------------------------------------------------------

 

Exhibit F-1
 
Form of Secretary’s Certificate

 
 

--------------------------------------------------------------------------------

 

ZBB ENERGY CORPORATION
 
SECRETARY’S CERTIFICATE
 
[Date]
 
The undersigned hereby certifies that:
 
1.           The undersigned is the duly appointed Secretary of ZBB Energy
Corporation, a Wisconsin corporation (the “Company”).
 
2.           This Secretary’s Certificate (this “Certificate”) is being
delivered to Socius CG II, Ltd., a Bermuda exempted company (“Investor”), by the
Company, to fulfill the requirement under the Securities Purchase Agreement,
dated as of June [  ], 2010, between Investor and the Company (the “Purchase
Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Purchase Agreement.
 
3.           Attached hereto as Exhibit A is a true, correct and complete copy
of the Articles of Incorporation of the Company, as amended to, and in effect as
of, the Effective Date.
 
4.           Attached hereto as Exhibit B is a true, correct and complete copy
of the Bylaws of the Company, as amended to, and in effect as of, the Effective
Date.
 
5.           Attached hereto as Exhibit C is a true, correct and complete copy
of the resolutions of the Board of Directors of the Company authorizing the
Purchase Agreement and the Transaction Documents and the transactions
contemplated thereby.  Such resolutions have not been amended or rescinded and
remain in full force and effect as of the Effective Date.
 
IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate
this[__] day of _________, 2010.


By:
 
Name:
 
Title:
     
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit F-2
 
Form of Officer’s Closing Certificate

 
 

--------------------------------------------------------------------------------

 

ZBB ENERGY CORPORATION
 
OFFICER’S CLOSING CERTIFICATE
 
[Applicable Closing Date]

 
The undersigned, [________] and [________], hereby certify that:
 
1.           They are the [________] and [________], respectively, of ZBB Energy
Corporation, a Wisconsin corporation (the “Company”).
 
2.           This Officer’s Closing Certificate (this “Certificate”) is being
delivered to Socius CG II, Ltd., a Bermuda exempted company (“Investor”), by the
Company, to fulfill the requirement under the Securities Purchase Agreement,
dated as of June [  ], 2010, between Investor and the Company (the “Purchase
Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Purchase Agreement.
 
3.           The undersigned certify that each of the representations and
warranties of the Company set forth in the Purchase Agreement are true and
correct in all material respects as of the date set forth above.
 
4.           The undersigned certify that following any applicable notice and
opportunity to cure no default has occurred under the Purchase Agreement, any
other agreement between the Company and Investor or any Affiliate of Investor,
or any other Material Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Officer’s Closing
Certificate as of the date set forth above.


By:
 
Name:
 
Title:
     
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit F-3
 
Form of Use of Proceeds Certificate

 
 

--------------------------------------------------------------------------------

 

ZBB ENERGY CORPORATION
 
USE OF PROCEEDS CERTIFICATE
 
[Applicable Closing Date]
 
The undersigned, [________] and [________], hereby certify that:
 
1.           They are the [________] and [________], respectively, of ZBB Energy
Corporation, a Wisconsin corporation (the “Company”).
 
2.           This Use of Proceeds Certificate (this “Certificate”) is being
delivered to Socius CG II, Ltd., a Bermuda exempted company (“Investor”), by the
Company, to fulfill the requirement under the Securities Purchase Agreement,
dated as of June [  ], 2010, between Investor and the Company (the “Purchase
Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Purchase Agreement.
 
3.           On or prior to the date hereof, the Company has delivered to
Investor a Tranche Notice for the purchase by Investor of Tranche Shares upon
payment by the Company to Investor of the Tranche Purchase Price.
 
The undersigned do hereby certify that the Tranche Purchase Price will be used
for the following purpose or purposes:


[________].
 
IN WITNESS WHEREOF, the undersigned have executed this Use of Proceeds
Certificate as of the date set forth above.


By:
 
Name:
 
Title:
     
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit G
 
Tranche Notice

 
 

--------------------------------------------------------------------------------

 

Dated: [________], 20[__]


Socius CG II, Ltd.
Clarendon House
2 Church Street
Hamilton HM 11
Bermuda
 
Re:      Tranche Notice
 
Ladies & Gentlemen:
 
Pursuant to the June 16, 2010 Securities Purchase Agreement (“Agreement”)
between ZBB Energy Corporation, a Wisconsin corporation (“Company”), and Socius
CG II, Ltd., a Bermuda exempted company (“Investor”), Company hereby elects to
exercise a Tranche.  Capitalized terms not otherwise defined herein shall have
the meanings defined in the Agreement.
 
At the Tranche Closing, Company will sell to Investor [___________]
[Debentures/Preferred Shares] at $10,000.00 per [Debenture/Preferred Share] for
a Tranche Amount of $[___________].
 
On behalf of Company, the undersigned hereby certifies to Investor as follows:
 
1.           The undersigned is a duly authorized officer of Company;
 
2.           The above Tranche Amount does not exceed the Maximum Tranche
Amount; and
 
3.           All of the conditions precedent to the right of the Company to
deliver a Tranche Notice set forth in Section 2.3(d) of the Agreement have been
satisfied.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.
 
ZBB ENERGY CORPORATION
   
By:
  
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 